          Case 16-15403       Doc 223      Filed 10/12/18 Entered 10/12/18 14:41:22               Desc Main
                                            Document     Page 1 of 37




                                         UNITED STATES BANKRUPTCY COURT
                                          NORTHERN DISTRICT OF ILLINOIS
                                                 EASTERN DIVISION

 In re:                                                    §
 CHICAGOLAND MEDICAL SERVICES ORGAN                        §        Case No. 16-15403
                                                           §
                                    Debtor(s)              §
                                                           §


                             CHAPTER 7 TRUSTEE’S FINAL ACCOUNT AND DISTRIBUTION
                              REPORT CERTIFICATION THAT THE ESTATE HAS BEEN FULLY
                             ADMINISTERED AND APPLICATION TO BE DISCHARGED (TDR)

     Joseph A. Baldi, Chapter 7 Trustee, submits this Final Account, Certification that the Estate has been Fully
 Administered and Application to be Discharged.

      1) All funds on hand have been distributed in accordance with the Trustee’s Final Report and, if applicable, any
 order of the Court modifying the Final Report. The case is fully administered and all assets and funds which have
 come under the trustee’s control in this case have been properly accounted for as provided by law. The trustee
 hereby requests to be discharged from further duties as a trustee.
     2) A summary of assets abandoned, assets exempt, total distributions to claimants, claims discharged without
 payment, and expenses of administration is provided below:

    Assets Abandoned: $9,442.73                                     Assets Exempt: NA
    (Without deducting any secured claims)
    Total Distributions to Claimants: $189,000.00                   Claims Discharged
                                                                    Without Payment: NA
    Total Expenses of Administration: $145,571.85

       3) Total gross receipts of $334,571.85 (see Exhibit 1), minus funds paid to the debtor and third parties of $0.00
 (see Exhibit 2), yielded net receipts of $334,571.85 from the liquidation of the property of the estate, which was
 distributed as follows:




UST Form 101-7-TDR (10/1/2010) (Page: 1)
           Case 16-15403      Doc 223      Filed 10/12/18 Entered 10/12/18 14:41:22                Desc Main
                                            Document     Page 2 of 37


                                             CLAIMS                 CLAIMS           CLAIMS              CLAIMS
                                           SCHEDULED               ASSERTED         ALLOWED               PAID
  SECURED CLAIMS
                                            $200,000.00             $205,740.14      $189,000.00        $189,000.00
  (from Exhibit 3 )

  PRIORITY CLAIMS:
    CHAPTER 7 ADMIN. FEES                               NA          $137,698.72      $136,221.72        $135,603.96
    AND CHARGES (from Exhibit 4 )
    PRIOR CHAPTER ADMIN. FEES
    AND CHARGES                                         NA          $105,796.12      $105,523.22           $9,967.89
    (from Exhibit 5 )

    PRIORITY UNSECURED CLAIMS
                                                      $0.00          $34,360.05       $28,811.38               $0.00
    (from Exhibit 6 )

  GENERAL UNSECURED CLAIMS
                                            $414,065.83             $860,105.38      $860,105.38               $0.00
  (from Exhibit 7 )


   TOTAL DISBURSEMENTS                      $614,065.83            $1,343,700.41   $1,319,661.70        $334,571.85



      4) This case was originally filed under chapter 7 on 05/05/2016, and it was converted to chapter 7 on
 06/15/2016. The case was pending for 28 months.

      5) All estate bank statements, deposit slips, and canceled checks have been submitted to the United States
 Trustee.
      6) An individual estate property record and report showing the final accounting of the assets of the estate is
 attached as Exhibit 8. The cash receipts and disbursements records for each estate bank account, showing the final
 accounting of the receipts and disbursements of estate funds is attached as Exhibit 9.

       Pursuant to Fed R Bank P 5009, I hereby certify, under penalty of perjury, that the foregoing report is true and
 correct.

 Dated :     09/25/2018                        By :      /s/ Joseph A. Baldi

                                                         Trustee

 STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction Act
 exemption 5 C.F.R. § 1320.4 (a)(2) applies.




UST Form 101-7-TDR (10/1/2010) (Page: 2)
          Case 16-15403            Doc 223          Filed 10/12/18 Entered 10/12/18 14:41:22   Desc Main
                                                     Document     Page 3 of 37

                                                                EXHIBITS TO
                                                              FINAL ACCOUNT
      EXHIBIT 1 – GROSS RECEIPTS

                                                                                UNIFORM          AMOUNT
                                DESCRIPTION
                                                                              TRAN. CODE 1       RECEIVED

  Accounts Receivable                                                          1121-000            $258,202.53

  Lease - 4415 W. Harrison, Suite 300, Hillside, IL                            1122-000              $2,457.36

  Office Furniture-Kenmore refrigerator                                        1129-000               $340.00

  Office Furniture-2 FireKing fireproof file/safe                              1129-000               $285.00

  Office Equipment-4 Video projectors-mounted/unmounted                        1129-000               $305.00

  Office Equipment-Dell Latitute Laptop office computer                        1129-000               $162.00

  Office Equipment-10 APC Back Up Units computer equipment                     1129-000               $870.00

  Office Equipment-2 Lexmark Copier/Printer/Scanner office printers            1129-000               $355.00

  Office Equipment-4 HPt620 Thin Clients office computers                      1129-000               $225.00

  Office Equipment - 45 Monitor Stands - computer monitor stands               1129-000               $401.00

  Office Equipment - 40 polycom VVX400 Phones - office phones                  1129-000               $691.00

  Office Furniture-25 Friant & Assoc. work station cubicles                    1129-000               $955.00

  Office Furniture--various cabinets, bookcases, desks, whiteboards,           1129-000              $3,912.00

  Office Furniture-36 blue office chairs                                       1129-000              $1,310.00

  Office Furniture--granite race track conference table and conference         1129-000              $1,925.00

  Office Equipment-6 HP Z230 Desktops office computers                         1129-000               $170.00

  Office Equipment-Keurig pro coffee maker                                     1129-000               $215.00

  Office Equipment-2 Konika Minolta Copier/Printer/Scanner                     1129-000               $950.00

  Office Equipment-HP Laserjet 4050n, Xerox Phaser, HP Laserjet 5M, HP         1129-000               $325.00

  Office Equipment - 5 HP t620 plus - office computers                         1129-000              $1,000.00

  Office Equipment - 100 Flatscreen monitors - computer monitors               1129-000              $2,700.00

  Office Equipment - Cyber power Batter, 3 Netgear 48 port poe                 1129-000               $256.00

  Office Equip - Polycom Video Conference System HDX 9000 - office             1129-000               $650.00

  Interests in Insurance Policies - Purdum Gray Ingledue Beck (various         1129-000              $1,548.00

  Miscellaneous office equipment                                               1229-000              $1,969.37

  Operating Income                                                             1230-000             $52,360.59

  Subpoena fee                                                                 1290-000                $32.00




UST Form 101-7-TDR (10/1/2010) (Page: 3)
              Case 16-15403                Doc 223           Filed 10/12/18 Entered 10/12/18 14:41:22                           Desc Main
                                                              Document     Page 4 of 37

     TOTAL GROSS RECEIPTS                                                                                                             $334,571.85
 1
     The Uniform Transaction Code is an accounting code assigned by the trustee for statistical reporting purposes.


         EXHIBIT 2 – FUNDS PAID TO DEBTOR & THIRD PARTIES

                                                                                                   UNIFORM                      AMOUNT
                   PAYEE                                  DESCRIPTION
                                                                                                  TRAN. CODE                     PAID

                     NA                                          NA                                     NA                           NA
     TOTAL FUNDS PAID TO DEBTOR &
                                                                                                                                 $0.00
     THIRD PARTIES

         EXHIBIT 3 – SECURED CLAIMS

                                                            UNIFORM               CLAIMS
     CLAIM                                                                                              CLAIMS         CLAIMS             CLAIMS
                             CLAIMANT                        TRAN.              SCHEDULED
      NO.                                                                                              ASSERTED       ALLOWED              PAID
                                                             CODE             (from Form 6D)
      00017 Lake Forest Bank (Line of                       4210-000              $200,000.00          $205,740.14     $189,000.00        $189,000.00

                TOTAL SECURED                                                     $200,000.00          $205,740.14     $189,000.00        $189,000.00

         EXHIBIT 4 – CHAPTER 7 ADMINISTRATIVE FEES AND CHARGES

                                                         UNIFORM
                                                                               CLAIMS                CLAIMS            CLAIMS             CLAIMS
                        PAYEE                             TRAN.
                                                                             SCHEDULED              ASSERTED          ALLOWED              PAID
                                                          CODE
     Crane Simon Clar & Dan                              3220-610                 NA                   $1,717.26         $1,717.26          $1,717.26

     Joseph A. Baldi                                     2100-000                 NA                  $14,978.59        $14,978.59         $14,360.83

     BALDI BERG. LTD                                     3110-000                 NA                  $21,527.50        $20,050.50         $20,050.50

     BALDI BERG. LTD                                     3120-000                 NA                      $336.00         $336.00            $336.00

     Crane Simon Clar & Dan                              3210-600                 NA                  $34,540.00        $34,540.00         $34,540.00

     Kutchins, Robbins & Diamond, Ltd.                   3410-000                 NA                   $6,694.00         $6,694.00          $6,694.00

     Joseph A. Baldi                                     2200-000                 NA                      $522.05         $522.05            $522.05

     Kutchins, Robbins & Diamond, Ltd.                   3420-000                 NA                          $6.75          $6.75              $6.75

     United States Trustee                               2950-000                 NA                      $325.00         $325.00            $325.00

     AT&T                                                2690-000                 NA                      $910.34         $910.34            $910.34

     Damon Morse                                         2690-460                 NA                   $4,000.00         $4,000.00          $4,000.00

     Heath Industrial Auction Services                   3620-000                 NA                   $4,084.37         $4,084.37          $4,084.37

     High Point Plaza, LLC                               2410-000                 NA                  $17,925.10        $17,925.10         $17,925.10

     International Sureties, Ltd.                        2300-000                 NA                         $76.43        $76.43             $76.43

     KATHRYN A. HONSOWETZ                                2690-000                 NA                   $8,500.00         $8,500.00          $8,500.00

     MXOtech, Inc.                                       2690-000                 NA                  $18,582.36        $18,582.36         $18,582.36

UST Form 101-7-TDR (10/1/2010) (Page: 4)
           Case 16-15403        Doc 223      Filed 10/12/18 Entered 10/12/18 14:41:22                   Desc Main
                                              Document     Page 5 of 37

     EXHIBIT 4 – CHAPTER 7 ADMINISTRATIVE FEES AND CHARGES

                                           UNIFORM
                                                          CLAIMS            CLAIMS             CLAIMS         CLAIMS
                   PAYEE                    TRAN.
                                                        SCHEDULED          ASSERTED           ALLOWED          PAID
                                            CODE
  Proshred                                 2690-470         NA                 $90.00              $90.00           $90.00

  Raxity                                   2690-000         NA               $1,030.47           $1,030.47      $1,030.47

  Texas Capital Bank                       2600-000         NA               $1,593.00           $1,593.00      $1,593.00

  TRUSTEE INSURANCE AGENCY                 2690-000         NA                $259.50             $259.50        $259.50
  TOTAL CHAPTER 7 ADMIN. FEES
  AND CHARGES                                                NA            $137,698.72         $136,221.72    $135,603.96


     EXHIBIT 5 – PRIOR CHAPTER ADMINISTRATIVE FEES AND CHARGES

                                             UNIFORM
                                                              CLAIMS          CLAIMS            CLAIMS        CLAIMS
                     PAYEE                    TRAN.
                                                            SCHEDULED        ASSERTED          ALLOWED         PAID
                                              CODE
  Kimberly A. Ocel                           6950-720            NA             $5,819.14        $5,819.14       $961.95

  Kathryn A. Honsowetz                       6950-720            NA             $6,552.31        $9,707.08      $1,604.65

  Martha E. Youkhana                         6950-720            NA             $4,032.00        $4,032.00       $666.52

  Liduvina Colon                             6950-720            NA             $2,108.00        $2,108.00       $348.47

  Illinois Department of Revenue             6950-730            NA             $2,408.53        $2,408.53       $398.16

  Damon and Amanda Morse                     6950-720            NA           $26,718.98        $18,130.82      $2,997.16

  Illinois Department of Employment          6950-730            NA                   $0.00          $0.00           $0.00

  INTERNAL REVENUE SERVICE                   6950-000            NA                   $0.00      $5,302.93       $876.65

  Raxity Inc.                                6950-000            NA                   $0.00          $0.00           $0.00

  Gregory S. Allen                           6950-720            NA             $2,954.94        $2,812.50       $464.93

  Adanisse Aaron                             6950-720            NA             $6,240.75        $6,240.75      $1,031.64

  Crane Simon Clar & Dan                     6210-160            NA           $48,343.71        $48,343.71           $0.00

  Internal Revenue Service                   6950-730            NA              $617.76           $617.76       $617.76
  TOTAL PRIOR CHAPTER ADMIN FEES
  AND CHARGES                                                    NA          $105,796.12       $105,523.22      $9,967.89

     EXHIBIT 6 – PRIORITY UNSECURED CLAIMS

                                                                CLAIMS       CLAIMS
                                                 UNIFORM
   CLAIM                                                      SCHEDULED     ASSERTED             CLAIMS       CLAIMS
                           CLAIMANT               TRAN.
    NO.                                                       (from Form (from Proofs of        ALLOWED        PAID
                                                  CODE
                                                                  6E)         Claim)
  00002A        INTERNAL REVENUE SERVICE         5800-000             NA        $29,866.22       $24,317.55          $0.00


UST Form 101-7-TDR (10/1/2010) (Page: 5)
          Case 16-15403          Doc 223       Filed 10/12/18 Entered 10/12/18 14:41:22           Desc Main
                                                Document     Page 6 of 37

     EXHIBIT 6 – PRIORITY UNSECURED CLAIMS

                                                               CLAIMS       CLAIMS
                                                 UNIFORM
   CLAIM                                                     SCHEDULED     ASSERTED          CLAIMS       CLAIMS
                           CLAIMANT               TRAN.
    NO.                                                      (from Form (from Proofs of     ALLOWED        PAID
                                                  CODE
                                                                 6E)         Claim)
  00008-2B Gregory S. Allen                      5300-000        NA              $142.44       $142.44        $0.00

  00012     Carmen Spanier-Hoar                  5300-000        NA              $615.25       $615.25        $0.00

  00014     Sonia Morales                        5400-000        NA               $89.80        $89.80        $0.00

  00015A    Mary J Melchiori                     5300-000        NA             $1,428.90    $1,428.90        $0.00

  00025     Illinois Department of Revenue       5800-000             $0.00     $1,316.52    $1,316.52        $0.00

  00030-B   Illinois Dept. of Employment         5800-000        NA              $900.92       $900.92        $0.00

  TOTAL PRIORITY UNSECURED CLAIMS                                     $0.00    $34,360.05   $28,811.38        $0.00

     EXHIBIT 7 – GENERAL UNSECURED CLAIMS

                                                               CLAIMS      CLAIMS
                                                 UNIFORM
    CLAIM                                                    SCHEDULED    ASSERTED           CLAIMS       CLAIMS
                           CLAIMANT               TRAN.
     NO.                                                    (FROM Form (FROM Proofs of      ALLOWED        PAID
                                                  CODE
                                                                 6F)        Claim)
  00030      Illinois Department of              7200-000       NA                $19.78        $19.78        $0.00

  00029      Ravenswood Physician                7100-000            $0.00          $0.00         $0.00       $0.00

  00028      Innovative Physician Associates     7100-000       NA             $29,434.70    $29,434.70       $0.00

  00024      MCG HEALTH LLC                      7100-000     $29,075.00       $29,075.00    $29,075.00       $0.00

  00023      CONCORD TECHNOLOGIES                7100-000       $200.00          $730.39       $730.39        $0.00

  00022      American Express Bank FSB c/o       7100-000     $64,948.00       $63,309.82    $63,309.82       $0.00

  00021      Optum360, LLC segment of            7100-000       NA             $15,230.88    $15,230.88       $0.00

  00020      Nixon Peabody LLP Joe Hallowell,    7100-000     $44,564.75       $80,317.50    $80,317.50       $0.00

  00019      Availity, LLC                       7100-000     $10,425.92       $18,425.92    $18,425.92       $0.00

  00018      Liduvina Colon                      7100-000       NA              $2,108.00     $2,108.00       $0.00

  00016      Pitney Bowes Inc                    7100-000       NA              $3,568.05     $3,568.05       $0.00

  00015      Mary J Melchiori                    7100-000       NA               $467.62       $467.62        $0.00

  00010      Raxity Inc.                         7100-000     $58,041.29            $0.00         $0.00       $0.00

  00009      Progress Health                     7100-000       NA            $564,029.62   $564,029.62       $0.00

  00007      U.S. Bank, N.A. dba U.S. Bank       7100-000       NA             $43,520.71    $43,520.71       $0.00

  00003      Pitney Bowes Inc.                   7100-000       $750.00         $2,015.00     $2,015.00       $0.00

  00002      INTERNAL REVENUE SERVICE            7100-000            $0.00      $6,305.49     $6,305.49       $0.00


UST Form 101-7-TDR (10/1/2010) (Page: 6)
          Case 16-15403         Doc 223         Filed 10/12/18 Entered 10/12/18 14:41:22          Desc Main
                                                 Document     Page 7 of 37

     EXHIBIT 7 – GENERAL UNSECURED CLAIMS

                                                                CLAIMS      CLAIMS
                                                  UNIFORM
    CLAIM                                                     SCHEDULED    ASSERTED        CLAIMS       CLAIMS
                           CLAIMANT                TRAN.
     NO.                                                     (FROM Form (FROM Proofs of   ALLOWED        PAID
                                                   CODE
                                                                  6F)        Claim)
  00001      Kforce Inc.                          7100-000      $1,546.90     $1,546.90     $1,546.90         $0.00

             AFCOInsurance Premium                             $25,000.00      NA            NA               $0.00

             Alta Staff                                        $11,700.00      NA            NA               $0.00

             AT&T - High Speed Internet                          $796.00       NA            NA               $0.00

             BlueCross BlueShield of Illinois                  $19,093.35      NA            NA               $0.00

             Damon and Amanda Morse                            $40,000.00      NA            NA               $0.00

             Genova Consulting Real Estate                      $4,477.00      NA            NA               $0.00

             High Point Plaza, LLC                              $8,900.00      NA            NA               $0.00

             Intuit                                               $40.38       NA            NA               $0.00

             Konica Minolta Premier Finance                      $800.00       NA            NA               $0.00

             Local Ad Truck                                     $5,568.00      NA            NA               $0.00

             Local Ad Truck                                    $10,800.00      NA            NA               $0.00

             Managed Care Staffers                             $24,977.63      NA            NA               $0.00

             Medvislon - QuickCap                              $18,263.50      NA            NA               $0.00

             Microdyne Medical Systems                          $7,260.00      NA            NA               $0.00

             Microsoft 365                                       $420.00       NA            NA               $0.00

             Morgan West Corporation                           $13,389.00      NA            NA               $0.00

             Nitro Software, Inc.                               $2,906.00      NA            NA               $0.00

             Professional Practice                               $595.00       NA            NA               $0.00

             Proshred                                            NA            NA            NA               $0.00

             Purchase Power - PB                                $2,500.00      NA            NA               $0.00

             Purdum Gray lngledue Beck                          $1,712.00      NA            NA               $0.00

             Syncrony Bank                                      $2,213.62      NA            NA               $0.00

             Tora Printing                                      $2,000.00      NA            NA               $0.00

             Verizon Wireless                                    $403.55       NA            NA               $0.00

             WCEDI                                               $698.94       NA            NA               $0.00

  TOTAL GENERAL UNSECURED CLAIMS                              $414,065.83   $860,105.38   $860,105.38         $0.00




UST Form 101-7-TDR (10/1/2010) (Page: 7)
                                           Case 16-15403            Doc 223          Filed 10/12/18 Entered 10/12/18 14:41:22                         Desc Main
                                                                                      Document     Page 8 of 37
                                                                                                                                                                                                         Page 1
                                                                                                   FORM 1
                                                                               INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT
                                                                                                 ASSET CASES
                Case No: 16-15403                                       Judge: Timothy A. Barnes                                                   Trustee Name:     Joseph A. Baldi
             Case Name: CHICAGOLAND MEDICAL SERVICES ORGAN                                                                        Date Filed (f) or Converted (c):   06/15/2016 (c)
                                                                                                                                           341(a) Meeting Date:      08/11/2016
      For Period Ending: 09/25/2018                                                                                                              Claims Bar Date:    11/16/2016

                                       1                                                  2                       3                      4                            5                           6
                                                                                                             Est Net Value
                                                                                                         (Value Determined by                                                          Asset Fully Administered
                                                                                                                                  Property Formally
                                Asset Description                                Petition/Unscheduled     Trustee, Less Liens,                            Sale/Funds Received by         (FA) / Gross Value of
                                                                                                                                     Abandoned
                    (Scheduled and Unscheduled (u) Property)                             Values               Exemptions,                                       the Estate                 Remaining Assets
                                                                                                                                     OA=554(a)
                                                                                                           and Other Costs)
1.      Northern Trust Bank Account-checking                                                  3,222.73                     0.00                                                 0.00             FA
2.      Wintrust Bank Account-checking                                                            0.00                16,740.14                                                 0.00             FA
3.      Rent Deposit                                                                          3,500.00                 3,500.00                                                 0.00             FA
4.      Accounts Receivable                                                                283,000.00              250,000.00                                             258,202.53             FA
5.      Office Furniture-25 Friant & Assoc. work station cubicles                             1,875.00                 1,875.00                                              955.00              FA
6.      Office Furniture--various cabinets, bookcases, desks, whiteboards,                    1,500.00                 1,500.00                                             3,912.00             FA
        reception
7.      Office Furniture-36 blue office chairs                                                 750.00                   750.00                                              1,310.00             FA
8.      Office Furniture--granite race track conference table and conference                   500.00                      0.00                                             1,925.00             FA
        chairs
9.      Office Furniture-Kenmore refrigerator                                                  100.00                   100.00                                               340.00              FA
10.     Office Furniture-2 FireKing fireproof file/safe                                        100.00                   100.00                                               285.00              FA
11.     Office Equipment-2 HP Prodesk 600 office computers                                     195.00                   195.00                                                  0.00             FA
12.     Office Equipment-3 HP SBZ230 office computers                                          458.00                   458.00                                                  0.00             FA
13.     Office Equipment-HP ZBook Laptop office computer                                       225.00                   225.00                                                  0.00             FA
14.     Office Equipment-6 HP Z230 Desktops office computers                                   600.00                   600.00                                               170.00              FA
15.     Office Equipment-2 HP Z230 Mini Tower office computers                                 500.00                   500.00                                                  0.00             FA
16.     Office Equipment-4 Video projectors-mounted/unmounted                                  200.00                   200.00                                               305.00              FA
17.     Office Equipment-Microsoft Pro 3 Surface office computer                               250.00                   250.00                                                  0.00             FA
18.     Office Equipment-ThinkPad T440                                                         242.00                   242.00                                                  0.00             FA
19.     Office Equipment-Keurig pro coffee maker                                                65.00                    65.00                                               215.00              FA



     UST Form 101-7-TDR (10/1/2010) (Page 8)                                                                                                                                               Exhibit 8
                                          Case 16-15403             Doc 223          Filed 10/12/18 Entered 10/12/18 14:41:22                        Desc Main
                                                                                      Document     Page 9 of 37
                                                                                                                                                                                                        Page 2
                                                                                                  FORM 1
                                                                              INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT
                                                                                                ASSET CASES
               Case No: 16-15403                                           Judge: Timothy A. Barnes                                               Trustee Name:     Joseph A. Baldi
            Case Name: CHICAGOLAND MEDICAL SERVICES ORGAN                                                                        Date Filed (f) or Converted (c):   06/15/2016 (c)
                                                                                                                                          341(a) Meeting Date:      08/11/2016
      For Period Ending: 09/25/2018                                                                                                             Claims Bar Date:    11/16/2016

                                      1                                                   2                       3                     4                            5                           6
                                                                                                             Est Net Value
                                                                                                         (Value Determined by                                                         Asset Fully Administered
                                                                                                                                 Property Formally
                               Asset Description                                 Petition/Unscheduled     Trustee, Less Liens,                           Sale/Funds Received by         (FA) / Gross Value of
                                                                                                                                    Abandoned
                   (Scheduled and Unscheduled (u) Property)                              Values               Exemptions,                                      the Estate                 Remaining Assets
                                                                                                                                    OA=554(a)
                                                                                                           and Other Costs)
20.    Office Equipment-HP Elite Book 8770 W. Laptop office computer                            250.00                  250.00                                               0.00               FA
21.    Office Equipment-HP Elite Book 8710W Laptop                                              200.00                  200.00                                               0.00               FA
22.    Office Equipment-Dell Latitute Laptop office computer                                    150.00                  150.00                                             162.00               FA
23.    Office Equipment-Lenovo Laptop office computer                                           150.00                  150.00                                               0.00               FA
24.    Office Equipment-2 Konika Minolta Copier/Printer/Scanner                                 450.00                  450.00                                             950.00               FA
25.    Office Equipment-10 APC Back Up Units computer equipment                                 100.00                  100.00                                             870.00               FA
26.    Office Equipment-HP Laserjet 4050n, Xerox Phaser, HP Laserjet 5M,                        100.00                  100.00                                             325.00               FA
       HP Laserjet P2055
27.    Office Equipment-2 Lexmark Copier/Printer/Scanner office printers                        150.00                  150.00                                             355.00               FA
28.    Office Equipment-4 HPt620 Thin Clients office computers                                1,600.00                1,600.00                                             225.00               FA
29.    Office Equipment - 5 HP t620 plus - office computers                                     325.00                  325.00                                           1,000.00               FA
30.    Office Equipment - 100 Flatscreen monitors - computer monitors                         1,000.00                1,000.00                                           2,700.00               FA
31.    Office Equipment - 45 Monitor Stands - computer monitor stands                           225.00                  225.00                                             401.00               FA
32.    Office Equipment - Cyber power Batter, 3 Netgear 48 port poe                             500.00                  500.00                                             256.00               FA
       switches, juniper Firewal - office comp equip
33.    Office Equipment - 5 SAP licenses Crystal - office equip software                        250.00                  250.00                                               0.00               FA
34.    Office Equip - Polycom Video Conference System HDX 9000 - office                         250.00                  250.00                                             650.00               FA
       phone equip
35.    Office Equipment - 40 polycom VVX400 Phones - office phones                              600.00                  600.00                                             691.00               FA
36.    Lease - 4415 W. Harrison, Suite 300, Hillside, IL                                      Unknown                     0.00                                           2,457.36               FA
37.    Interests in Insurance Policies - Purdum Gray Ingledue Beck (various                   Unknown                     0.00                                           1,548.00               FA
       business and personal policies)


 UST Form 101-7-TDR (10/1/2010) (Page 9)                                                                                                                                                  Exhibit 8
                                           Case 16-15403               Doc 223           Filed 10/12/18 Entered 10/12/18 14:41:22                                 Desc Main
                                                                                         Document      Page 10 of 37
                                                                                                                                                                                                                       Page 3
                                                                                                     FORM 1
                                                                                 INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT
                                                                                                   ASSET CASES
               Case No: 16-15403                                             Judge: Timothy A. Barnes                                                         Trustee Name:      Joseph A. Baldi
            Case Name: CHICAGOLAND MEDICAL SERVICES ORGAN                                                                                    Date Filed (f) or Converted (c):    06/15/2016 (c)
                                                                                                                                                      341(a) Meeting Date:       08/11/2016
      For Period Ending: 09/25/2018                                                                                                                         Claims Bar Date:     11/16/2016

                                       1                                                      2                           3                           4                            5                             6
                                                                                                                    Est Net Value
                                                                                                                (Value Determined by                                                                 Asset Fully Administered
                                                                                                                                              Property Formally
                               Asset Description                                    Petition/Unscheduled         Trustee, Less Liens,                                   Sale/Funds Received by         (FA) / Gross Value of
                                                                                                                                                 Abandoned
                   (Scheduled and Unscheduled (u) Property)                                 Values                   Exemptions,                                              the Estate                 Remaining Assets
                                                                                                                                                 OA=554(a)
                                                                                                                  and Other Costs)
38.    Cause of Action against Raxity, Inc.                                                       Unknown                         0.00                                                      0.00               FA
39.    Miscellaneous office equipment (u)                                                              0.00                       0.00                                                  1,969.37               FA
40.    Operating Income (u)                                                                            0.00                       0.00                                                 52,360.59               FA
41.    Subpoena fee (u)                                                                                0.00                       0.00                                                     32.00               FA

                                                                                                                                                                                              Gross Value of Remaining Assets

  TOTALS (Excluding Unknown Values)                                                           303,582.73                 283,600.14                                                    334,571.85                        0.00


  Re Prop. #2 Actual petition value is negative $240.00 (unable to enter negative amount in Trustee's system); Pursuant to this Court's order dated 9/6/16 [dkt 147] the bank was authorized to set off the funds on deposit as
  of the conversion (i.e. $16,740.14) against its allowed secured claim
  Re Prop. #3 Pursuant to this Court's order dated 8/23/16 [dkt 143], Trustee settled the administrative claim of the landlord and landlord was authorized to offset the security deposit in partial payment of its allowed
  admin claim
  Re Prop. #4 Pursuant to various court orders [dkt nos. 125, 126, 127, 199, 208, 210] ,Trustee settled with all of the Debtor's creditors for collection of the outstanding accounts receivable
  Re Prop. #5 Sold at auction per order 8/23/16 [dkt 143]
  Re Prop. #8 Sold at auction per order 8/23/16 [dkt 143]
  Re Prop. #9 Sold at auction per order 8/23/16 [dkt 143]
  Re Prop. #14 Sold at auction per order 8/23/16 [dkt 143]
  Re Prop. #19 Sold at auction per order 8/23/16 [dkt 143]
  Re Prop. #24 Sold at auction per order 8/23/16 [dkt 143]
  Re Prop. #25 Sold at auction per order 8/23/16 [dkt 143]
  Re Prop. #28 Sold at auction per order 8/23/16 [dkt 143]
  Re Prop. #29 Sold at auction per order 8/23/16 [dkt 143]
  Re Prop. #32 Sold at auction per order 8/23/16 [dkt 143]
  Re Prop. #35 Sold at auction per order 8/23/16 [dkt 143]
  Re Prop. #36 Trustee recovered rents due under sublease
  Re Prop. #37 As a result of audit performed on Debtor's business policies, Trustee recovered amounts due under worker's compensation policy
  Re Prop. #38 Pursuant to this Court's order dated 5/24/17 [dkt 197] Trustee settled the Estate's claims against Raxity for the withdrawal of Raxity's claims against the Estate
  Re Prop. #39 Including: staplers; files; photo tapestry; artwork, tower fans; ice maker; microwave; kitchen appliances; projector; lamps Sold at auction per order 8/23/16 [dkt 143]
  Re Prop. #40 Pursuant to orders 6/30/16 [dkt 125, 126, 127], Trustee was authorized to conduct limited business operations for the purpose of transitioning data to the Debtor's customers



 UST Form 101-7-TDR (10/1/2010) (Page 10)                                                                                                                                                                 Exhibit 8
                                           Case 16-15403                Doc 223            Filed 10/12/18 Entered 10/12/18 14:41:22                                 Desc Main
                                                                                           Document      Page 11 of 37
                                                                                                                                                                                                                          Page 4
                                                                                                       FORM 1
                                                                                   INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT
                                                                                                     ASSET CASES
             Case No: 16-15403                                                Judge: Timothy A. Barnes                                                         Trustee Name:      Joseph A. Baldi
          Case Name: CHICAGOLAND MEDICAL SERVICES ORGAN                                                                                       Date Filed (f) or Converted (c):    06/15/2016 (c)
                                                                                                                                                       341(a) Meeting Date:       08/11/2016
  For Period Ending: 09/25/2018                                                                                                                              Claims Bar Date:     11/16/2016

                                      1                                                          2                          3                          4                            5                              6
                                                                                                                       Est Net Value
                                                                                                                   (Value Determined by                                                                Asset Fully Administered
                                                                                                                                               Property Formally
                             Asset Description                                        Petition/Unscheduled          Trustee, Less Liens,                                 Sale/Funds Received by          (FA) / Gross Value of
                                                                                                                                                  Abandoned
                 (Scheduled and Unscheduled (u) Property)                                     Values                    Exemptions,                                            the Estate                  Remaining Assets
                                                                                                                                                  OA=554(a)
                                                                                                                     and Other Costs)
Major activities affecting case closing which are not reflected above, and matters pending, date of hearing or sale, and other action:
07-11-18 - Final report filed and set for hearing July 18, 2018. Will distribute and file TDR once checks clear.

04-30-18 - Trustee resolved claims against final two customers for collection of accounts receivable and related issues [dkt 208, 210]. Trustee paid allowed chapter 7 administrative claims for compensation and expense
reimbursement of Trustee's attorneys and Trustee's special counsel [dkt 206, 213]. Trustee resolved issues related to the Estate's unpaid chapter 11 administrative claims [dkt 215]. Trustee oversaw preparation of Estate's
2017 and final tax returns.

07-24-17 - Case converted from chapter 11 and trustee appointed in June, 2016. Trustee negotiated settlements with three former client to pay portion of claimed receivable and transfer client data [dkt 125, 126, 127].
Collected over $200,000, paid secured creditor in full from proceeds. Trustee conducted limited business operation to facilitate the data transfer to former clients pursuant to orders approving settlements.

Trustee also negotiated with additional client to pay $30,000 to settle estate's claims, also withdrew large pre petition claim. Settlement approved by Court order in July, 2017. [dkt 199]

Trustee retained debtor's counsel as special counsel to pursue former client claims, investigating claims against two remaining former clients, will attempt to settle and if not will consider bringing adversary complaints to
collect amounts due.




Initial Projected Date of Final Report(TFR) : 06/30/2018                        Current Projected Date of Final Report(TFR) : 06/30/2018


Trustee’s Signature           /s/Joseph A. Baldi                    Date: 09/25/2018
                              Joseph A. Baldi
                              20 N. Clark St. Suite 200
                              Chicago, IL 60602
                              Phone : (312) 726-8150




UST Form 101-7-TDR (10/1/2010) (Page 11)                                                                                                                                                                    Exhibit 8
                                    Case 16-15403          Doc 223        Filed 10/12/18 FORM Entered
                                                                                               2        10/12/18                 14:41:22         Desc Main                                            Page 1
                                                                          Document
                                                                   ESTATE CASH RECEIPTS AND Page  12 of 37
                                                                                            DISBURSEMENTS RECORD

                 Case No: 16-15403                                                                                                               Trustee Name: Joseph A. Baldi
              Case Name: CHICAGOLAND MEDICAL SERVICES ORGAN                                                                                        Bank Name: Associated Bank
                                                                                                                                          Account Number/CD#: ******7550 Checking Account
       Taxpayer ID No: **-***3905                                                                                                 Blanket bond (per case limit): 5,000,000.00
     For Period Ending: 9/25/2018                                                                                                 Separate bond (if applicable): 0.00

    1                   2                          3                                             4                                                  5                      6                      7
                                                                                                                               Uniform
Transaction         Check or                                                                                                    Trans.                                                        Account/ CD
   Date             [Refer#]            Paid To / Received From                    Description of Transaction                   Code           Deposits($)         Disbursements($)            Balance($)
07/11/2016             [4]      COMMUNITY CARE ALLIANCE OF ILLINOIS, SETTLEMENT - ACCOUNT RECEIVABLE (per order                1121-000             95,000.00                                      95,000.00
                                L3C                                  dated 6/30/16 [dkt 126] )
                                322 S. GREEN STREET, STE 400
                                CHICAGO, IL 60607

07/11/2016             [4]      MOUNT SINAI HOSPITAL MEDICAL CENTER SETTLEMENT - ACCOUNT RECEIVABLE (per order                 1121-000             50,000.00                                     145,000.00
                                CALIFORNIA AVE AT 15TH STREET       dated 6/30/16 [dkt 125] at para. B)
                                CHICAGO, IL 60608

07/13/2016            [40]      MOUNT SINAI HOSPITAL MEDICAL CENTER Reimbursement for chapter 7 operating expenses             1230-000               5,883.22                                    150,883.22
                                CALIFORNIA AVE AT 15TH STREET       (per order dated 6/30/16 [dkt 125] at para. E)
                                CHICAGO, IL 60608

07/13/2016             [4]      MOUNT SINAI HOSPITAL MEDICAL CENTER Account Receivable (per order dated 6/30/16 [dkt           1121-000               5,000.00                                    155,883.22
                                CALIFORNIA AVE AT 15TH STREET       125] at para. D)
                                CHICAGO, IL 60608

07/11/2016            1001      KATHRYN A. HONSOWETZ                     Chapter 7 operating expense                           2690-000                                         8,500.00          147,383.22
                                8319 Kilpatrick Avenue                   Independent contractor to process data transfer to
                                Unit D                                   clients (operating expenses authorized per orders
                                                                         dated 6/30/16 [dkt 125, 126, 127]
                                Skokie, IL 60076

07/12/2016            1002      TRUSTEE INSURANCE AGENCY                 EQUIP. & PROPERTY INSURANCE                           2690-000                                          259.50           147,123.72
                                2813 WEST MAIN                           Equipment and General Liability Coverage
                                KALAMAZOO, MI 49006                      Invoice No. 1165, Coverage Period: 7/8/16 - 10/7/16
                                                                         (operating expenses authorized per orders dated
                                                                         6/30/16 [dkt 125, 126], 127)


                                                                                                                         Page Subtotals            155,883.22                   8,759.50




UST Form 101-7-TDR (10/1/2010) (Page 12)                                                                                                                                                   Exhibit 9
                                    Case 16-15403          Doc 223       Filed 10/12/18 FORM Entered
                                                                                              2        10/12/18                14:41:22          Desc Main                                       Page 2
                                                                         Document
                                                                  ESTATE CASH RECEIPTS AND Page  13 of 37
                                                                                           DISBURSEMENTS RECORD

                 Case No: 16-15403                                                                                                              Trustee Name: Joseph A. Baldi
              Case Name: CHICAGOLAND MEDICAL SERVICES ORGAN                                                                                       Bank Name: Associated Bank
                                                                                                                                         Account Number/CD#: ******7550 Checking Account
       Taxpayer ID No: **-***3905                                                                                               Blanket bond (per case limit): 5,000,000.00
     For Period Ending: 9/25/2018                                                                                               Separate bond (if applicable): 0.00

    1                   2                          3                                            4                                                  5                     6                  7
                                                                                                                            Uniform
Transaction         Check or                                                                                                 Trans.                                                     Account/ CD
   Date             [Refer#]            Paid To / Received From                  Description of Transaction                  Code             Deposits($)        Disbursements($)        Balance($)
07/18/2016            1003      MXOtech, Inc.                          chapter 7 operating expenses - data storage and      2690-000                                     14,708.07          132,415.65
                                1101 W. Adams Street                   transfer (authorized to be paid per orders 6/30/16
                                Suite A                                [dkt 125, 126, 127])
                                Chicago, IL 60607

07/19/2016                      Trustee Transfer to new account        Transfer of funds to Texas Capital Bank              9999-000                                    132,415.65                 0.00


                                                                                                                        Page Subtotals                   0.00           147,123.72


                                                                                              COLUMN TOTALS                                       155,883.22            155,883.22
                                                                                                        Less:Bank Transfer/CD's                          0.00           132,415.65
                                                                                              SUBTOTALS                                           155,883.22             23,467.57

                                                                                                     Less: Payments to Debtors                                                0.00
                                                                                              Net                                                 155,883.22             23,467.57




UST Form 101-7-TDR (10/1/2010) (Page 13)                                                                                                                                             Exhibit 9
                                    Case 16-15403            Doc 223          Filed 10/12/18 FORM Entered
                                                                                                   2        10/12/18                 14:41:22          Desc Main                                       Page 3
                                                                              Document
                                                                       ESTATE CASH RECEIPTS AND Page  14 of 37
                                                                                                DISBURSEMENTS RECORD

                 Case No: 16-15403                                                                                                                    Trustee Name: Joseph A. Baldi
              Case Name: CHICAGOLAND MEDICAL SERVICES ORGAN                                                                                             Bank Name: Texas Capital Bank
                                                                                                                                               Account Number/CD#: ******5559 Checking Account
       Taxpayer ID No: **-***3905                                                                                                     Blanket bond (per case limit): 5,000,000.00
     For Period Ending: 9/25/2018                                                                                                     Separate bond (if applicable): 0.00

    1                   2                           3                                                4                                                   5                     6                  7
                                                                                                                                   Uniform
Transaction         Check or                                                                                                        Trans.                                                    Account/ CD
   Date             [Refer#]            Paid To / Received From                       Description of Transaction                    Code            Deposits($)        Disbursements($)        Balance($)
07/19/2016                      Trustee Transfer to new account             Received transfer of funds from Associated Bank        9999-000             132,415.65                                132,415.65


07/20/2016            [40]      COMMUNITY CARE ALLIANCE OF ILLINOIS, Operating income (Trustee authorized to operate               1230-000              19,363.20                                151,778.85
                                L3C                                  pursuant to order 6/30/16 [dkt 126] at para. A)
                                322 S. GREEN STREET, STE 400
                                CHICAGO, IL 60607

07/26/2016             [4]      Innovative Physician Associates, LLC        Account Receivable (per order dated 6/30/16 [dkt       1121-000               2,202.53                                153,981.38
                                4415 W. Harrison Street                     127] at para. B, IPA directed to pay monthly A/R per
                                Suite 300                                   contract
                                Hillside, IL 60162

07/28/2016             [4]      MOUNT SINAI HOSPITAL MEDICAL CENTER Settlement - Account Receivable (per order dated               1121-000              50,000.00                                203,981.38
                                CALIFORNIA AVE AT 15TH STREET       6/30/16 [dkt 125] at para. C)
                                CHICAGO, IL 60608

08/01/2016            [36]      United Healthcare Svs Inc                   Rent from Sublease for 4415 W. Harrison                1122-000                  712.00                               204,693.38
                                PO Box 1459
                                Minneapolis, MN 55440-1459

08/01/2016            [40]      Innovative Physician Associates, LLC        Post-Petition - Business Operation (per order          1230-000               5,241.28                                209,934.66
                                4415 W. Harrison Street                     6/30/16 [dkt 127] at para. A)
                                Suite 300
                                Hillside, IL 60162

08/01/2016            [40]      Community Care Alliance of Illinois, L3C    Operating Income - Payment of Balance (per order       1230-000               1,601.91                                211,536.57
                                322 S. Green Street                         6/30/16 [dkt 126] at para. A)
                                Suite 400
                                Chicago, IL 60607

                                                                                                                              Page Subtotals            211,536.57                  0.00



UST Form 101-7-TDR (10/1/2010) (Page 14)                                                                                                                                                   Exhibit 9
                                    Case 16-15403             Doc 223      Filed 10/12/18 FORM Entered
                                                                                                2        10/12/18                14:41:22          Desc Main                                           Page 4
                                                                           Document
                                                                    ESTATE CASH RECEIPTS AND Page  15 of 37
                                                                                             DISBURSEMENTS RECORD

                 Case No: 16-15403                                                                                                                Trustee Name: Joseph A. Baldi
              Case Name: CHICAGOLAND MEDICAL SERVICES ORGAN                                                                                         Bank Name: Texas Capital Bank
                                                                                                                                           Account Number/CD#: ******5559 Checking Account
       Taxpayer ID No: **-***3905                                                                                                 Blanket bond (per case limit): 5,000,000.00
     For Period Ending: 9/25/2018                                                                                                 Separate bond (if applicable): 0.00

    1                   2                           3                                            4                                                   5                     6                      7
                                                                                                                               Uniform
Transaction         Check or                                                                                                    Trans.                                                        Account/ CD
   Date             [Refer#]            Paid To / Received From                    Description of Transaction                   Code            Deposits($)        Disbursements($)            Balance($)
08/03/2016                      Texas Capital Bank                       Bank Service Fee                                      2600-000                                           97.67           211,438.90
                                Treasury Management Operations
                                2350 Lakeside Blvd
                                Richardson, TX 75082

08/08/2016            [40]      MOUNT SINAI HOSPITAL MEDICAL CENTER Chapter 7 Operating Income (per order 6/30/16 [dkt         1230-000              15,029.70                                    226,468.60
                                CALIFORNIA AVE AT 15TH STREET       125] at para. A)
                                CHICAGO, IL 60608

08/09/2016            [40]      Health Options of Illinois               Post-petition Business Income (per agreement)         1230-000               5,241.28                                    231,709.88
                                4415 W. Harrison Street, Ste. 300
                                Hillside, IL 60162

08/11/2016           51001      Raxity                                   Payment of Invoice 1070 & 1083 (per orders            2690-000                                         1,030.47          230,679.41
                                1585 Beverly Ct., Suite 108              6/30/16 [dkt 125, 126, 127])
                                Aurora, IL 60502

08/11/2016           51002      MXOtech, Inc.                            Payment of Invoice No. MXO-E2016                      2690-000                                         3,874.29          226,805.12
                                1201 W. Adams Street                     Services Provided: Data Extract (per orders 6/30/16
                                Unit 506                                 [dkt 125, 126, 127])
                                Chicago, IL 60607

*08/11/2016          51003      Damon Mores                              Services Provided - Data Transfer                     2690-463                                         4,000.00          222,805.12
                                1251 Wind Energy Pass
                                Batavia, IL 60510

08/11/2016           51004      Damon Morse                              Services Provided - Data Transfer (per orders         2690-460                                         4,000.00          218,805.12
                                1251 Wind Energy Pass                    6/30/16 [dkt 125, 126, 127])
                                Batavia, IL 60510

                                                                                                                          Page Subtotals             20,270.98             13,002.43




UST Form 101-7-TDR (10/1/2010) (Page 15)                                                                                                                                                   Exhibit 9
                                    Case 16-15403           Doc 223        Filed 10/12/18 FORM Entered
                                                                                                2        10/12/18                  14:41:22          Desc Main                                         Page 5
                                                                           Document
                                                                    ESTATE CASH RECEIPTS AND Page  16 of 37
                                                                                             DISBURSEMENTS RECORD

                 Case No: 16-15403                                                                                                                  Trustee Name: Joseph A. Baldi
              Case Name: CHICAGOLAND MEDICAL SERVICES ORGAN                                                                                           Bank Name: Texas Capital Bank
                                                                                                                                             Account Number/CD#: ******5559 Checking Account
       Taxpayer ID No: **-***3905                                                                                                   Blanket bond (per case limit): 5,000,000.00
     For Period Ending: 9/25/2018                                                                                                   Separate bond (if applicable): 0.00

    1                   2                           3                                            4                                                     5                     6                    7
                                                                                                                                Uniform
Transaction         Check or                                                                                                     Trans.                                                       Account/ CD
   Date             [Refer#]            Paid To / Received From                    Description of Transaction                    Code             Deposits($)        Disbursements($)          Balance($)
*08/11/2016                     Damon Mores                              Services Provided - Data Transfer                      2690-463                                     (4,000.00)           222,805.12
                                1251 Wind Energy Pass
                                Batavia, IL 60510

08/18/2016           51005      Proshred                                 Invoice No. 100077036 - Service Provided on            2690-470                                           90.00          222,715.12
                                7700 Graphics Drive                      8/12/16 (per orders 6/30/16 [dkt 125, 126, 127])
                                Tinley Park, IL 60477

08/29/2016            [36]      United Healthcare Svs Inc                Rent under Sublease for 4415 W. Harrison               1122-000                   712.00                                 223,427.12
                                PO Box 1459
                                Minneapolis, MN 55440-1459

09/06/2016                      Texas Capital Bank                       Bank Service Fee                                       2600-000                                          310.54          223,116.58
                                Treasury Management Operations
                                2350 Lakeside Blvd
                                Richardson, TX 75082

09/07/2016           51006      Lake Forest Bank & Trust Company         Allowed Secured Claim Per Court Order dated            4210-000                                    189,000.00             34,116.58
                                c/o Charles S. Stahl, Jr.                September 6, 2016 [dkt 147]; (per same order, stay
                                2525 Cabot Drive, Ste. 204               modified as to funds on hand at LFB&T ($16,740.14)
                                                                         to allow secured creditor to recover balance of its
                                Lisle, IL 60532
                                                                         allowed secured claim )

09/19/2016                      American Auction Associates, Inc.        Auction Proceeds                                                              19,414.00                                   53,530.58
                                508 W Brittany Dr                        Sale by auction approved per court order 8/23/16
                                Arlington Heights, IL 60004              [dkt 143]

                                                                         Office Furniture--various
                       [6]                                               cabinets, bookcases, desks,             3,912.00       1129-000
                                                                         whiteboards, reception

                                                                                                                            Page Subtotals             20,126.00            185,400.54




UST Form 101-7-TDR (10/1/2010) (Page 16)                                                                                                                                                   Exhibit 9
                                    Case 16-15403          Doc 223       Filed 10/12/18 FORM Entered
                                                                                              2        10/12/18             14:41:22          Desc Main                                       Page 6
                                                                         Document
                                                                  ESTATE CASH RECEIPTS AND Page  17 of 37
                                                                                           DISBURSEMENTS RECORD

                 Case No: 16-15403                                                                                                           Trustee Name: Joseph A. Baldi
              Case Name: CHICAGOLAND MEDICAL SERVICES ORGAN                                                                                    Bank Name: Texas Capital Bank
                                                                                                                                      Account Number/CD#: ******5559 Checking Account
       Taxpayer ID No: **-***3905                                                                                            Blanket bond (per case limit): 5,000,000.00
     For Period Ending: 9/25/2018                                                                                            Separate bond (if applicable): 0.00

    1                   2                         3                                             4                                               5                     6                  7
                                                                                                                          Uniform
Transaction         Check or                                                                                               Trans.                                                    Account/ CD
   Date             [Refer#]            Paid To / Received From                   Description of Transaction               Code            Deposits($)        Disbursements($)        Balance($)
                                                                       Office Furniture - 36 blue
                       [7]                                                                                     1,310.00   1129-000
                                                                       office chairs
                                                                       Office Furniture--granite race
                       [8]                                             track conference table and              1,925.00   1129-000
                                                                       conference chairs
                                                                       Office Furniture--Kenmore
                       [9]                                                                                      340.00    1129-000
                                                                       refrigerator
                                                                        Office Furniture-2 FireKing
                      [10]                                                                                      285.00    1129-000
                                                                       fireproof file/safe
                                                                       Office Equipment-6 HP Z230
                      [14]                                                                                      170.00    1129-000
                                                                       Desktops office computers
                                                                       Office Equipment-4 Video
                      [16]                                             projectors-                              305.00    1129-000
                                                                       mounted/unmounted
                                                                       Office Equipment-Keurig pro
                      [19]                                                                                      215.00    1129-000
                                                                       coffee maker
                                                                       Office Equipment-Dell
                      [22]                                             Latitute Laptop office                   162.00    1129-000
                                                                       computer
                                                                       Office Equipment-2 Konika
                      [24]                                             Minolta                                  950.00    1129-000
                                                                       Copier/Printer/Scanner
                                                                       Office Equipment-10 APC
                      [25]                                             Back Up Units computer                   870.00    1129-000
                                                                       equipment
                                                                       Office Equipment-HP Laserjet
                                                                       4050n, Xerox Phaser, HP
                      [26]                                                                                      325.00    1129-000
                                                                       Laserjet 5M,HP Laserjet
                                                                       P2055
                                                                       Office Equipment-2 Lexmark
                      [27]                                             Copier/Printer/Scanner office            355.00    1129-000
                                                                       printers

                                                                                                                     Page Subtotals             19,414.00                  0.00



UST Form 101-7-TDR (10/1/2010) (Page 17)                                                                                                                                          Exhibit 9
                                    Case 16-15403              Doc 223    Filed 10/12/18 FORM Entered
                                                                                               2        10/12/18                14:41:22          Desc Main                                       Page 7
                                                                          Document
                                                                   ESTATE CASH RECEIPTS AND Page  18 of 37
                                                                                            DISBURSEMENTS RECORD

                 Case No: 16-15403                                                                                                               Trustee Name: Joseph A. Baldi
              Case Name: CHICAGOLAND MEDICAL SERVICES ORGAN                                                                                        Bank Name: Texas Capital Bank
                                                                                                                                          Account Number/CD#: ******5559 Checking Account
       Taxpayer ID No: **-***3905                                                                                                Blanket bond (per case limit): 5,000,000.00
     For Period Ending: 9/25/2018                                                                                                Separate bond (if applicable): 0.00

    1                   2                           3                                            4                                                  5                     6                  7
                                                                                                                             Uniform
Transaction         Check or                                                                                                  Trans.                                                     Account/ CD
   Date             [Refer#]            Paid To / Received From                    Description of Transaction                 Code             Deposits($)        Disbursements($)        Balance($)
                                                                         Office Equipment-4 HPt620
                      [28]                                                                                         225.00    1129-000
                                                                         Thin Clients office computers
                                                                         Office Equipment - 5 HP t620
                      [29]                                                                                       1,000.00    1129-000
                                                                         plus - office computers
                                                                         Office Equipment - 100
                      [30]                                               Flatscreen monitors -                   2,700.00    1129-000
                                                                         computer monitors
                                                                         Office Equipment - 45
                      [31]                                               Monitor Stands - computer                 401.00    1129-000
                                                                         monitor stands
                                                                         Office Equipment - Cyber
                                                                         power Batter, 3 Netgear 48
                      [32]                                                                                         256.00    1129-000
                                                                         port poe switches, juniper
                                                                         Firewal - office comp equip
                                                                         Office Equip - Polycom Video
                      [34]                                               Conference System HDX                     650.00    1129-000
                                                                         9000 - office phone equip
                                                                         Office Equipment - 40
                      [35]                                               polycom VVX400 Phones -                   691.00    1129-000
                                                                         office phones
                                                                         Office Furniture-25 Friant &
                       [5]                                                                                         955.00    1129-000
                                                                         Assoc. work station cubicles
                                                                         Miscellaneous office
                      [39]                                                                                       1,412.00    1229-000
                                                                         equipment

09/23/2016           51007      High Point Plaza, LLC                    Chapter 7 Administrative Rent (paid per order       2410-000                                     17,925.10           35,605.48
                                c/o Allen B. Glass                       8/23/16 [dkt 143])
                                55 E. Jackson Blvd, Ste. 500
                                Chicago, IL 60604

                                                                                                                         Page Subtotals             19,414.00             17,925.10




UST Form 101-7-TDR (10/1/2010) (Page 18)                                                                                                                                              Exhibit 9
                                    Case 16-15403            Doc 223       Filed 10/12/18 FORM Entered
                                                                                                2        10/12/18                  14:41:22          Desc Main                                           Page 8
                                                                           Document
                                                                    ESTATE CASH RECEIPTS AND Page  19 of 37
                                                                                             DISBURSEMENTS RECORD

                 Case No: 16-15403                                                                                                                  Trustee Name: Joseph A. Baldi
              Case Name: CHICAGOLAND MEDICAL SERVICES ORGAN                                                                                           Bank Name: Texas Capital Bank
                                                                                                                                             Account Number/CD#: ******5559 Checking Account
       Taxpayer ID No: **-***3905                                                                                                   Blanket bond (per case limit): 5,000,000.00
     For Period Ending: 9/25/2018                                                                                                   Separate bond (if applicable): 0.00

    1                   2                           3                                             4                                                    5                     6                      7
                                                                                                                                Uniform
Transaction         Check or                                                                                                     Trans.                                                         Account/ CD
   Date             [Refer#]            Paid To / Received From                     Description of Transaction                   Code             Deposits($)        Disbursements($)            Balance($)
09/26/2016            [39]      American Auction Associates, Inc.         Additional Auction Proceeds (approved per court       1229-000                   557.37                                    36,162.85
                                508 W Brittany Dr                         order dated 8/23/16 [dkt 143])
                                Arlington Heights, IL 60004

10/03/2016                      Texas Capital Bank                        Bank Service Fee                                      2600-000                                           189.93            35,972.92
                                Treasury Management Operations
                                2350 Lakeside Blvd
                                Richardson, TX 75082

10/19/2016           51008      Heath Industrial Auction Services         Expenses Incurred - Auction Services                  3620-000                                          4,084.37           31,888.55
                                d/b/a American Auction Associates, Inc.   Allowed Per Court Order Dated 10.18.16 [dkt 168]
                                508 W. Brittany Drive
                                Arlington Heights, IL 60004

10/20/2016            [36]      Jones Lang LaSalle Americas, Inc.         Rent under sublease for 4415 W. Harrison              1122-000                1,033.36                                     32,921.91
                                UHG Operating Account
                                1111 Pasquinelli Drive
                                Suite 100
                                Westmont, IL 60559

11/03/2016                      Texas Capital Bank                        Bank Service Fee                                      2600-000                                            49.37            32,872.54
                                Treasury Management Operations
                                2350 Lakeside Blvd
                                Richardson, TX 75082

12/05/2016                      Texas Capital Bank                        Bank Service Fee                                      2600-000                                            45.94            32,826.60
                                Treasury Management Operations
                                2350 Lakeside Blvd
                                Richardson, TX 75082

                                                                                                                            Page Subtotals              1,590.73                  4,369.61




UST Form 101-7-TDR (10/1/2010) (Page 19)                                                                                                                                                     Exhibit 9
                                    Case 16-15403              Doc 223    Filed 10/12/18 FORM Entered
                                                                                               2        10/12/18                14:41:22          Desc Main                                           Page 9
                                                                          Document
                                                                   ESTATE CASH RECEIPTS AND Page  20 of 37
                                                                                            DISBURSEMENTS RECORD

                 Case No: 16-15403                                                                                                               Trustee Name: Joseph A. Baldi
              Case Name: CHICAGOLAND MEDICAL SERVICES ORGAN                                                                                        Bank Name: Texas Capital Bank
                                                                                                                                          Account Number/CD#: ******5559 Checking Account
       Taxpayer ID No: **-***3905                                                                                                Blanket bond (per case limit): 5,000,000.00
     For Period Ending: 9/25/2018                                                                                                Separate bond (if applicable): 0.00

    1                   2                           3                                            4                                                  5                     6                      7
                                                                                                                              Uniform
Transaction         Check or                                                                                                   Trans.                                                        Account/ CD
   Date             [Refer#]            Paid To / Received From                    Description of Transaction                  Code            Deposits($)        Disbursements($)            Balance($)
12/19/2016           51009      AT&T                                     AT&T U-verse Invoice (per orders 6/30/16 [dkt 125,   2690-000                                          910.34            31,916.26
                                PO Box 5014                              126, 127])
                                Carol Stream, IL 60197-5014

01/03/2017                      Texas Capital Bank                       Bank Service Fee                                     2600-000                                           45.51            31,870.75
                                Treasury Management Operations
                                2350 Lakeside Blvd
                                Richardson, TX 75082

02/03/2017           51010      International Sureties, Ltd.             Bond Premium                                         2300-000                                           17.71            31,853.04
                                701 Poydras Street, Ste. 420
                                New Orleans, LA 70139

02/03/2017                      Texas Capital Bank                       Bank Service Fee                                     2600-000                                           44.54            31,808.50
                                Treasury Management Operations
                                2350 Lakeside Blvd
                                Richardson, TX 75082

03/03/2017                      Texas Capital Bank                       Bank Service Fee                                     2600-000                                           44.46            31,764.04
                                Treasury Management Operations
                                2350 Lakeside Blvd
                                Richardson, TX 75082

04/03/2017                      Texas Capital Bank                       Bank Service Fee                                     2600-000                                           44.39            31,719.65
                                Treasury Management Operations
                                2350 Lakeside Blvd
                                Richardson, TX 75082

                                                                                                                         Page Subtotals                   0.00                 1,106.95




UST Form 101-7-TDR (10/1/2010) (Page 20)                                                                                                                                                  Exhibit 9
                                    Case 16-15403           Doc 223       Filed 10/12/18 FORM Entered
                                                                                               2        10/12/18                  14:41:22          Desc Main                                        Page 10
                                                                          Document
                                                                   ESTATE CASH RECEIPTS AND Page  21 of 37
                                                                                            DISBURSEMENTS RECORD

                 Case No: 16-15403                                                                                                                 Trustee Name: Joseph A. Baldi
              Case Name: CHICAGOLAND MEDICAL SERVICES ORGAN                                                                                          Bank Name: Texas Capital Bank
                                                                                                                                            Account Number/CD#: ******5559 Checking Account
       Taxpayer ID No: **-***3905                                                                                                  Blanket bond (per case limit): 5,000,000.00
     For Period Ending: 9/25/2018                                                                                                  Separate bond (if applicable): 0.00

    1                   2                          3                                            4                                                     5                     6                    7
                                                                                                                               Uniform
Transaction         Check or                                                                                                    Trans.                                                       Account/ CD
   Date             [Refer#]            Paid To / Received From                   Description of Transaction                    Code             Deposits($)        Disbursements($)          Balance($)
05/03/2017                      Texas Capital Bank                      Bank Service Fee                                       2600-000                                           44.32           31,675.33
                                Treasury Management Operations
                                2350 Lakeside Blvd
                                Richardson, TX 75082

05/24/2017            [37]      Purdum Gray Ingledue Beck, Inc.         Refund due after Worker's Compensation Audit           1129-000                1,548.00                                   33,223.33
                                215 East Jackson Street                 (5/26/15 - 5/26/16)
                                Macomb, IL 61455

06/05/2017                      Texas Capital Bank                      Bank Service Fee                                       2600-000                                           44.82           33,178.51
                                Treasury Management Operations
                                2350 Lakeside Blvd
                                Richardson, TX 75082

07/03/2017                      Texas Capital Bank                      Bank Service Fee                                       2600-000                                           46.37           33,132.14
                                Treasury Management Operations
                                2350 Lakeside Blvd
                                Richardson, TX 75082

07/28/2017             [4]      Ravenswood Physician Associates, Inc.   Settlement between Trustee & RPA - Allowed Per         1121-000               30,000.00                                   63,132.14
                                5860 West Higgins Avenue                Court Order Dated 7/11/17 [dkt 199]
                                Chicago, IL 60630

07/28/2017            [41]      Katz, Goldstein & Warren                Subpoena Fees for Records - Zureikat v. Zureikat       1290-000                   32.00                                   63,164.14
                                2345 Waukegan Road, Ste. 150
                                Bannockburn, IL 60015

                                                                                                                           Page Subtotals             31,580.00                  135.51




UST Form 101-7-TDR (10/1/2010) (Page 21)                                                                                                                                                  Exhibit 9
                                    Case 16-15403              Doc 223        Filed 10/12/18 FORM Entered
                                                                                                   2        10/12/18                14:41:22          Desc Main                                        Page 11
                                                                              Document
                                                                       ESTATE CASH RECEIPTS AND Page  22 of 37
                                                                                                DISBURSEMENTS RECORD

                 Case No: 16-15403                                                                                                                   Trustee Name: Joseph A. Baldi
              Case Name: CHICAGOLAND MEDICAL SERVICES ORGAN                                                                                            Bank Name: Texas Capital Bank
                                                                                                                                              Account Number/CD#: ******5559 Checking Account
       Taxpayer ID No: **-***3905                                                                                                    Blanket bond (per case limit): 5,000,000.00
     For Period Ending: 9/25/2018                                                                                                    Separate bond (if applicable): 0.00

    1                   2                            3                                              4                                                   5                     6                    7
                                                                                                                                  Uniform
Transaction         Check or                                                                                                       Trans.                                                      Account/ CD
   Date             [Refer#]             Paid To / Received From                      Description of Transaction                   Code            Deposits($)        Disbursements($)          Balance($)
08/03/2017                      Texas Capital Bank                          Bank Service Fee                                      2600-000                                          51.71           63,112.43
                                Treasury Management Operations
                                2350 Lakeside Blvd
                                Richardson, TX 75082

08/24/2017           51011      BALDI BERG. LTD                             Attorneys for Trustee - Fees Allowed Per Court        3110-000                                    20,050.50             43,061.93
                                20 N. Clark Street, Ste. 200                Order Dated August 23, 2017 [dkt 206]
                                Chicago , IL 60602

08/24/2017           51012      BALDI BERG. LTD                             Attorney for Trustee - Expenses Allowed Per Court     3120-000                                         336.00           42,725.93
                                20 N. Clark Street, Ste. 200                Order Dated August 23, 2017 [dkt 206]
                                Chicago , IL 60602

09/05/2017                      Texas Capital Bank                          Bank Service Fee                                      2600-000                                          81.76           42,644.17
                                Treasury Management Operations
                                2350 Lakeside Blvd
                                Richardson, TX 75082

10/04/2017                      Texas Capital Bank                          Bank Service Fee                                      2600-000                                          59.60           42,584.57
                                Treasury Management Operations
                                2350 Lakeside Blvd
                                Richardson, TX 75082

10/31/2017             [4]      Innovative Physician Associates, LLC        Settlement of Claim for A/R per order 10/24/17 [dkt   1121-000              10,000.00                                   52,584.57
                                4415 W. Harrison Street                     208]
                                Suite 300
                                Hillside, IL 60162

                                                                                                                             Page Subtotals             10,000.00             20,579.57




UST Form 101-7-TDR (10/1/2010) (Page 22)                                                                                                                                                    Exhibit 9
                                    Case 16-15403              Doc 223     Filed 10/12/18 FORM Entered
                                                                                                2        10/12/18           14:41:22          Desc Main                                        Page 12
                                                                           Document
                                                                    ESTATE CASH RECEIPTS AND Page  23 of 37
                                                                                             DISBURSEMENTS RECORD

                 Case No: 16-15403                                                                                                           Trustee Name: Joseph A. Baldi
              Case Name: CHICAGOLAND MEDICAL SERVICES ORGAN                                                                                    Bank Name: Texas Capital Bank
                                                                                                                                      Account Number/CD#: ******5559 Checking Account
       Taxpayer ID No: **-***3905                                                                                            Blanket bond (per case limit): 5,000,000.00
     For Period Ending: 9/25/2018                                                                                            Separate bond (if applicable): 0.00

    1                   2                            3                                          4                                               5                     6                    7
                                                                                                                         Uniform
Transaction         Check or                                                                                              Trans.                                                       Account/ CD
   Date             [Refer#]             Paid To / Received From                   Description of Transaction             Code             Deposits($)        Disbursements($)          Balance($)
11/03/2017                      Texas Capital Bank                       Bank Service Fee                                2600-000                                           59.96           52,524.61
                                Treasury Management Operations
                                2350 Lakeside Blvd
                                Richardson, TX 75082

12/04/2017                      Texas Capital Bank                       Bank Service Fee                                2600-000                                           73.40           52,451.21
                                Treasury Management Operations
                                2350 Lakeside Blvd
                                Richardson, TX 75082

12/07/2017             [4]      Health Options of Illinois               Settlement of Claim Per Court Order Dated       1121-000               16,000.00                                   68,451.21
                                4415 W. Harrison Street, Ste. 300        12.5.2017 [dkt 210]
                                Hillside, IL 60162

01/03/2018                      Texas Capital Bank                       Bank Service Fee                                2600-000                                           91.33           68,359.88
                                Treasury Management Operations
                                2350 Lakeside Blvd
                                Richardson, TX 75082

02/05/2018                      Texas Capital Bank                       Bank Service Fee                                2600-000                                           95.52           68,264.36
                                Treasury Management Operations
                                2350 Lakeside Blvd
                                Richardson, TX 75082

02/14/2018           51013      international Sureties, Ltd.             Bond Premium                                    2300-000                                           58.72           68,205.64
                                Suite 420
                                701 Poydras St.
                                New Orleans, LA 70139

                                                                                                                     Page Subtotals             16,000.00                  378.93




UST Form 101-7-TDR (10/1/2010) (Page 23)                                                                                                                                            Exhibit 9
                                    Case 16-15403          Doc 223       Filed 10/12/18 FORM Entered
                                                                                              2        10/12/18                 14:41:22          Desc Main                                          Page 13
                                                                         Document
                                                                  ESTATE CASH RECEIPTS AND Page  24 of 37
                                                                                           DISBURSEMENTS RECORD

                 Case No: 16-15403                                                                                                               Trustee Name: Joseph A. Baldi
              Case Name: CHICAGOLAND MEDICAL SERVICES ORGAN                                                                                        Bank Name: Texas Capital Bank
                                                                                                                                          Account Number/CD#: ******5559 Checking Account
       Taxpayer ID No: **-***3905                                                                                                Blanket bond (per case limit): 5,000,000.00
     For Period Ending: 9/25/2018                                                                                                Separate bond (if applicable): 0.00

    1                   2                            3                                          4                                                   5                     6                      7
                                                                                                                             Uniform
Transaction         Check or                                                                                                  Trans.                                                         Account/ CD
   Date             [Refer#]            Paid To / Received From                  Description of Transaction                   Code             Deposits($)        Disbursements($)            Balance($)
02/14/2018           51014      Crane Simon Clar & Dan                 Special Counsel Fees Allowed Per Court Order Dated    3210-600                                     34,540.00               33,665.64
                                135 S. LaSalle Street                  February 13, 2018 [dkt 213]
                                Suite 3705
                                Chicago, IL 60603

02/14/2018           51015      Crane Simon Clar & Dan                 Special Counsel Reimbursement of Expenses             3220-610                                          1,717.26           31,948.38
                                135 S. LaSalle Street                  Allowed Per Court Order Dated February 13, 2018
                                Suite 3705                             [dkt 213]
                                Chicago, IL 60603

03/05/2018                      Texas Capital Bank                     Bank Service Fee                                      2600-000                                            71.86            31,876.52
                                Treasury Management Operations
                                2350 Lakeside Blvd
                                Richardson, TX 75082

*03/27/2018          51016      Joseph A. Baldi                        Trustee's Compensation                                2100-003                                     14,978.59               16,897.93
                                20 N. Clark Street
                                Suite 200
                                Chicago, IL 60602

*03/27/2018                     Joseph A. Baldi                        Trustee's Compensation                                2100-003                                    (14,978.59)              31,876.52
                                20 N. Clark Street
                                Suite 200
                                Chicago, IL 60602

*03/27/2018          51017      Joseph A. Baldi                        Trustee expenses                                      2200-003                                           504.39            31,372.13


*03/27/2018                     Joseph A. Baldi                        Trustee expenses                                      2200-003                                          (504.39)           31,876.52



                                                                                                                         Page Subtotals                   0.00            36,329.12



UST Form 101-7-TDR (10/1/2010) (Page 24)                                                                                                                                                  Exhibit 9
                                    Case 16-15403              Doc 223     Filed 10/12/18 FORM Entered
                                                                                                2        10/12/18              14:41:22          Desc Main                                          Page 14
                                                                           Document
                                                                    ESTATE CASH RECEIPTS AND Page  25 of 37
                                                                                             DISBURSEMENTS RECORD

                 Case No: 16-15403                                                                                                              Trustee Name: Joseph A. Baldi
              Case Name: CHICAGOLAND MEDICAL SERVICES ORGAN                                                                                       Bank Name: Texas Capital Bank
                                                                                                                                         Account Number/CD#: ******5559 Checking Account
       Taxpayer ID No: **-***3905                                                                                               Blanket bond (per case limit): 5,000,000.00
     For Period Ending: 9/25/2018                                                                                               Separate bond (if applicable): 0.00

    1                   2                          3                                             4                                                 5                     6                      7
                                                                                                                            Uniform
Transaction         Check or                                                                                                 Trans.                                                         Account/ CD
   Date             [Refer#]            Paid To / Received From                    Description of Transaction                Code             Deposits($)        Disbursements($)            Balance($)
*03/27/2018          51018      Kutchins, Robbins & Diamond, Ltd.                                                           3410-003                                          5,200.00           26,676.52
                                35 E Wacker Dr
                                Chicago, IL 60601

*03/27/2018                     Kutchins, Robbins & Diamond, Ltd.                                                           3410-003                                     (5,200.00)              31,876.52
                                35 E Wacker Dr
                                Chicago, IL 60601

*03/27/2018          51019      INTERNAL REVENUE SERVICE                                                                    6950-003                                          1,049.45           30,827.07
                                P.O. Box 7346
                                Philadelphia , PA 19101-7346

*03/27/2018                     INTERNAL REVENUE SERVICE                                                                    6950-003                                     (1,049.45)              31,876.52
                                P.O. Box 7346
                                Philadelphia , PA 19101-7346

*03/27/2018          51020      Illinois Department of Revenue                                                              6950-733                                           476.65            31,399.87
                                Bankruptcy Section
                                PO Box 19035
                                Springfield, IL 62794

*03/27/2018                     Illinois Department of Revenue                                                              6950-733                                          (476.65)           31,876.52
                                Bankruptcy Section
                                PO Box 19035
                                Springfield, IL 62794

*03/27/2018          51021      Kimberly A. Ocel                         Gross: $1,151.60 Fed: $253.35 SocSec: $71.40       6950-723                                           753.15            31,123.37
                                2398 Links Place                         Medicare: $16.70 State: $57.00
                                Erie, CO 80516

                                                                                                                        Page Subtotals                   0.00                  753.15




UST Form 101-7-TDR (10/1/2010) (Page 25)                                                                                                                                                 Exhibit 9
                                    Case 16-15403          Doc 223       Filed 10/12/18 FORM Entered
                                                                                              2        10/12/18               14:41:22          Desc Main                                          Page 15
                                                                         Document
                                                                  ESTATE CASH RECEIPTS AND Page  26 of 37
                                                                                           DISBURSEMENTS RECORD

                 Case No: 16-15403                                                                                                             Trustee Name: Joseph A. Baldi
              Case Name: CHICAGOLAND MEDICAL SERVICES ORGAN                                                                                      Bank Name: Texas Capital Bank
                                                                                                                                        Account Number/CD#: ******5559 Checking Account
       Taxpayer ID No: **-***3905                                                                                              Blanket bond (per case limit): 5,000,000.00
     For Period Ending: 9/25/2018                                                                                              Separate bond (if applicable): 0.00

    1                   2                              3                                       4                                                  5                     6                      7
                                                                                                                           Uniform
Transaction         Check or                                                                                                Trans.                                                         Account/ CD
   Date             [Refer#]            Paid To / Received From                  Description of Transaction                 Code             Deposits($)        Disbursements($)            Balance($)
*03/27/2018                     Kimberly A. Ocel                       Gross: $1,151.60 Fed: $253.35 SocSec: $71.40        6950-723                                          (753.15)           31,876.52
                                2398 Links Place                       Medicare: $16.70 State: $57.00
                                Erie, CO 80516

*03/27/2018          51022      Kathryn A. Honsowetz                   Gross: $1,921.03 Fed: $422.63 SocSec: $119.10       6950-723                                          1,256.36           30,620.16
                                ss                                     Medicare: $27.85 State: $95.09
                                Unit D
                                Skokie, IL 60076-5701

*03/27/2018                     Kathryn A. Honsowetz                   Gross: $1,921.03 Fed: $422.63 SocSec: $119.10       6950-723                                     (1,256.36)              31,876.52
                                ss                                     Medicare: $27.85 State: $95.09
                                Unit D
                                Skokie, IL 60076-5701

*03/27/2018          51023      Martha E. Youkhana                     Gross: $797.93 Fed: $175.54 SocSec: $49.47          6950-723                                           521.85            31,354.67
                                2840 W Belle Plaine Ave                Medicare: $11.57 State: $39.50
                                Apt 6
                                Chicago, IL 60618

*03/27/2018                     Martha E. Youkhana                     Gross: $797.93 Fed: $175.54 SocSec: $49.47          6950-723                                          (521.85)           31,876.52
                                2840 W Belle Plaine Ave                Medicare: $11.57 State: $39.50
                                Apt 6
                                Chicago, IL 60618

*03/27/2018          51024      Adanisse Aaron                         Gross: $1,235.04 Fed: $271.71 SocSec: $76.57        6950-723                                           807.72            31,068.80
                                675 Prairie Avenue                     Medicare: $17.91 State: $61.13
                                Glen Ellyn, IL 60137

                                                                                                                       Page Subtotals                   0.00                   54.57




UST Form 101-7-TDR (10/1/2010) (Page 26)                                                                                                                                                Exhibit 9
                                    Case 16-15403          Doc 223       Filed 10/12/18 FORM Entered
                                                                                              2        10/12/18               14:41:22          Desc Main                                          Page 16
                                                                         Document
                                                                  ESTATE CASH RECEIPTS AND Page  27 of 37
                                                                                           DISBURSEMENTS RECORD

                 Case No: 16-15403                                                                                                             Trustee Name: Joseph A. Baldi
              Case Name: CHICAGOLAND MEDICAL SERVICES ORGAN                                                                                      Bank Name: Texas Capital Bank
                                                                                                                                        Account Number/CD#: ******5559 Checking Account
       Taxpayer ID No: **-***3905                                                                                              Blanket bond (per case limit): 5,000,000.00
     For Period Ending: 9/25/2018                                                                                              Separate bond (if applicable): 0.00

    1                   2                              3                                       4                                                  5                     6                      7
                                                                                                                           Uniform
Transaction         Check or                                                                                                Trans.                                                         Account/ CD
   Date             [Refer#]            Paid To / Received From                  Description of Transaction                 Code             Deposits($)        Disbursements($)            Balance($)
*03/27/2018                     Adanisse Aaron                         Gross: $1,235.04 Fed: $271.71 SocSec: $76.57        6950-723                                          (807.72)           31,876.52
                                675 Prairie Avenue                     Medicare: $17.91 State: $61.13
                                Glen Ellyn, IL 60137

*03/27/2018          51025      Liduvina Colon                         Gross: $417.17 Fed: $91.78 SocSec: $25.86           6950-723                                           272.83            31,603.69
                                4328 S Artesian Ave                    Medicare: $6.05 State: $20.65
                                Chicago, IL 60632

*03/27/2018                     Liduvina Colon                         Gross: $417.17 Fed: $91.78 SocSec: $25.86           6950-723                                          (272.83)           31,876.52
                                4328 S Artesian Ave                    Medicare: $6.05 State: $20.65
                                Chicago, IL 60632

*03/27/2018          51026      Damon and Amanda Morse                 Gross: $3,588.08 Fed: $789.38 SocSec: $222.46       6950-723                                          2,346.60           29,529.92
                                4                                      Medicare: $52.03 State: $177.61
                                Batavia, IL 60510

*03/27/2018                     Damon and Amanda Morse                 Gross: $3,588.08 Fed: $789.38 SocSec: $222.46       6950-723                                     (2,346.60)              31,876.52
                                4                                      Medicare: $52.03 State: $177.61
                                Batavia, IL 60510

*03/27/2018          51027      Gregory S. Allen                       Gross: $556.59 Fed: $122.45 SocSec: $34.51          6950-723                                           364.01            31,512.51
                                7348 N. Ridge Blvd                     Medicare: $8.07 State: $27.55
                                Apt 12B
                                Chicago, IL 60645-1965

*03/27/2018                     Gregory S. Allen                       Gross: $556.59 Fed: $122.45 SocSec: $34.51          6950-723                                          (364.01)           31,876.52
                                7348 N. Ridge Blvd                     Medicare: $8.07 State: $27.55
                                Apt 12B
                                Chicago, IL 60645-1965

                                                                                                                       Page Subtotals                   0.00                 (807.72)




UST Form 101-7-TDR (10/1/2010) (Page 27)                                                                                                                                                Exhibit 9
                                    Case 16-15403           Doc 223      Filed 10/12/18 FORM Entered
                                                                                              2        10/12/18             14:41:22          Desc Main                                          Page 17
                                                                         Document
                                                                  ESTATE CASH RECEIPTS AND Page  28 of 37
                                                                                           DISBURSEMENTS RECORD

                 Case No: 16-15403                                                                                                           Trustee Name: Joseph A. Baldi
              Case Name: CHICAGOLAND MEDICAL SERVICES ORGAN                                                                                    Bank Name: Texas Capital Bank
                                                                                                                                      Account Number/CD#: ******5559 Checking Account
       Taxpayer ID No: **-***3905                                                                                            Blanket bond (per case limit): 5,000,000.00
     For Period Ending: 9/25/2018                                                                                            Separate bond (if applicable): 0.00

    1                   2                          3                                              4                                             5                     6                      7
                                                                                                                          Uniform
Transaction         Check or                                                                                               Trans.                                                        Account/ CD
   Date             [Refer#]            Paid To / Received From                   Description of Transaction               Code            Deposits($)        Disbursements($)            Balance($)
*03/27/2018          51028      Illinois Department of Revenue         Withholdings for State Withholding                                                                   478.53            31,397.99
                                 IL

                                                                       Adanisse Aaron (State)                   (61.13)   6950-723
                                                                       Damon and Amanda Morse
                                                                                                               (177.61)   6950-723
                                                                       (State)
                                                                       Gregory S. Allen (State)                 (27.55)   6950-723

                                                                       Kathryn A. Honsowetz (State)             (95.09)   6950-723

                                                                       Kimberly A. Ocel (State)                 (57.00)   6950-723

                                                                       Liduvina Colon (State)                   (20.65)   6950-723

                                                                       Martha E. Youkhana (State)               (39.50)   6950-723

*03/27/2018                     Illinois Department of Revenue         Withholdings for State Withholding                                                                  (478.53)           31,876.52
                                 IL

                                                                       Adanisse Aaron (State)                    61.13    6950-723
                                                                       Damon and Amanda Morse
                                                                                                                177.61    6950-723
                                                                       (State)
                                                                       Gregory S. Allen (State)                  27.55    6950-723

                                                                       Kathryn A. Honsowetz (State)              95.09    6950-723

                                                                       Kimberly A. Ocel (State)                  57.00    6950-723

                                                                       Liduvina Colon (State)                    20.65    6950-723

                                                                                                                     Page Subtotals                   0.00                    0.00




UST Form 101-7-TDR (10/1/2010) (Page 28)                                                                                                                                              Exhibit 9
                                    Case 16-15403          Doc 223       Filed 10/12/18 FORM Entered
                                                                                              2        10/12/18             14:41:22          Desc Main                                          Page 18
                                                                         Document
                                                                  ESTATE CASH RECEIPTS AND Page  29 of 37
                                                                                           DISBURSEMENTS RECORD

                 Case No: 16-15403                                                                                                           Trustee Name: Joseph A. Baldi
              Case Name: CHICAGOLAND MEDICAL SERVICES ORGAN                                                                                    Bank Name: Texas Capital Bank
                                                                                                                                      Account Number/CD#: ******5559 Checking Account
       Taxpayer ID No: **-***3905                                                                                            Blanket bond (per case limit): 5,000,000.00
     For Period Ending: 9/25/2018                                                                                            Separate bond (if applicable): 0.00

    1                   2                          3                                            4                                               5                     6                      7
                                                                                                                          Uniform
Transaction         Check or                                                                                               Trans.                                                        Account/ CD
   Date             [Refer#]            Paid To / Received From                   Description of Transaction               Code            Deposits($)        Disbursements($)            Balance($)
                                                                       Martha E. Youkhana (State)                39.50    6950-723

*03/27/2018                     Internal Revenue Service               Withholdings for Federal Withholding                                                                2,126.84           29,749.68
                                 MO

                                                                       Adanisse Aaron (Fed)                    (271.71)   6950-723
                                                                       Damon and Amanda Morse
                                                                                                               (789.38)   6950-723
                                                                       (Fed)
                                                                       Gregory S. Allen (Fed)                  (122.45)   6950-723

                                                                       Kathryn A. Honsowetz (Fed)              (422.63)   6950-723

                                                                       Kimberly A. Ocel (Fed)                  (253.35)   6950-723

                                                                       Liduvina Colon (Fed)                     (91.78)   6950-723

                                                                       Martha E. Youkhana (Fed)                (175.54)   6950-723

*03/27/2018                     Internal Revenue Service               Withholdings for Federal Withholding                                                           (2,126.84)              31,876.52
                                 MO

                                                                       Adanisse Aaron (Fed)                     271.71    6950-723
                                                                       Damon and Amanda Morse
                                                                                                                789.38    6950-723
                                                                       (Fed)
                                                                       Gregory S. Allen (Fed)                   122.45    6950-723

                                                                       Kathryn A. Honsowetz (Fed)               422.63    6950-723

                                                                       Kimberly A. Ocel (Fed)                   253.35    6950-723

                                                                                                                     Page Subtotals                   0.00                 (478.53)




UST Form 101-7-TDR (10/1/2010) (Page 29)                                                                                                                                              Exhibit 9
                                    Case 16-15403          Doc 223       Filed 10/12/18 FORM Entered
                                                                                              2        10/12/18            14:41:22          Desc Main                                          Page 19
                                                                         Document
                                                                  ESTATE CASH RECEIPTS AND Page  30 of 37
                                                                                           DISBURSEMENTS RECORD

                 Case No: 16-15403                                                                                                          Trustee Name: Joseph A. Baldi
              Case Name: CHICAGOLAND MEDICAL SERVICES ORGAN                                                                                   Bank Name: Texas Capital Bank
                                                                                                                                     Account Number/CD#: ******5559 Checking Account
       Taxpayer ID No: **-***3905                                                                                           Blanket bond (per case limit): 5,000,000.00
     For Period Ending: 9/25/2018                                                                                           Separate bond (if applicable): 0.00

    1                   2                          3                                           4                                               5                     6                      7
                                                                                                                         Uniform
Transaction         Check or                                                                                              Trans.                                                        Account/ CD
   Date             [Refer#]            Paid To / Received From                  Description of Transaction               Code            Deposits($)        Disbursements($)            Balance($)
                                                                       Liduvina Colon (Fed)                     91.78    6950-723

                                                                       Martha E. Youkhana (Fed)                175.54    6950-723

*03/27/2018                     Internal Revenue Service               Withholdings for Medicare Withholding                                                               140.18            31,736.34
                                 MO

                                                                       Adanisse Aaron (Medicare)               (17.91)   6950-723
                                                                       Damon and Amanda Morse
                                                                                                               (52.03)   6950-723
                                                                       (Medicare)
                                                                       Gregory S. Allen (Medicare)              (8.07)   6950-723
                                                                       Kathryn A. Honsowetz
                                                                                                               (27.85)   6950-723
                                                                       (Medicare)
                                                                       Kimberly A. Ocel (Medicare)             (16.70)   6950-723

                                                                       Liduvina Colon (Medicare)                (6.05)   6950-723
                                                                       Martha E. Youkhana
                                                                                                               (11.57)   6950-723
                                                                       (Medicare)

*03/27/2018                     Internal Revenue Service               Withholdings for Medicare Withholding                                                              (140.18)           31,876.52
                                 MO

                                                                       Adanisse Aaron (Medicare)                17.91    6950-723
                                                                       Damon and Amanda Morse
                                                                                                                52.03    6950-723
                                                                       (Medicare)
                                                                       Gregory S. Allen (Medicare)               8.07    6950-723
                                                                       Kathryn A. Honsowetz
                                                                                                                27.85    6950-723
                                                                       (Medicare)

                                                                                                                    Page Subtotals                   0.00            (2,126.84)



UST Form 101-7-TDR (10/1/2010) (Page 30)                                                                                                                                             Exhibit 9
                                    Case 16-15403          Doc 223       Filed 10/12/18 FORM Entered
                                                                                              2        10/12/18                 14:41:22          Desc Main                                          Page 20
                                                                         Document
                                                                  ESTATE CASH RECEIPTS AND Page  31 of 37
                                                                                           DISBURSEMENTS RECORD

                 Case No: 16-15403                                                                                                               Trustee Name: Joseph A. Baldi
              Case Name: CHICAGOLAND MEDICAL SERVICES ORGAN                                                                                        Bank Name: Texas Capital Bank
                                                                                                                                          Account Number/CD#: ******5559 Checking Account
       Taxpayer ID No: **-***3905                                                                                                Blanket bond (per case limit): 5,000,000.00
     For Period Ending: 9/25/2018                                                                                                Separate bond (if applicable): 0.00

    1                   2                          3                                               4                                                5                     6                      7
                                                                                                                              Uniform
Transaction         Check or                                                                                                   Trans.                                                        Account/ CD
   Date             [Refer#]            Paid To / Received From                  Description of Transaction                    Code            Deposits($)        Disbursements($)            Balance($)
                                                                       Kimberly A. Ocel (Medicare)                    16.70   6950-723

                                                                       Liduvina Colon (Medicare)                       6.05   6950-723
                                                                       Martha E. Youkhana
                                                                                                                      11.57   6950-723
                                                                       (Medicare)

*03/27/2018                     Internal Revenue Service               Withholdings for Social Security Withholding                                                             599.37            31,277.15
                                 MO

                                                                       Adanisse Aaron (SocSec)                   (76.57)      6950-723
                                                                       Damon and Amanda Morse
                                                                                                                (222.46)      6950-723
                                                                       (SocSec)
                                                                       Gregory S. Allen (SocSec)                 (34.51)      6950-723
                                                                       Kathryn A. Honsowetz
                                                                                                                (119.10)      6950-723
                                                                       (SocSec)
                                                                       Kimberly A. Ocel (SocSec)                 (71.40)      6950-723

                                                                       Liduvina Colon (SocSec)                   (25.86)      6950-723

                                                                       Martha E. Youkhana (SocSec)               (49.47)      6950-723

*03/27/2018                     Internal Revenue Service               Withholdings for Social Security Withholding                                                            (599.37)           31,876.52
                                 MO

                                                                       Adanisse Aaron (SocSec)                        76.57   6950-723
                                                                       Damon and Amanda Morse
                                                                                                                  222.46      6950-723
                                                                       (SocSec)
                                                                       Gregory S. Allen (SocSec)                      34.51   6950-723

                                                                                                                         Page Subtotals                   0.00                 (140.18)



UST Form 101-7-TDR (10/1/2010) (Page 31)                                                                                                                                                  Exhibit 9
                                    Case 16-15403          Doc 223         Filed 10/12/18 FORM Entered
                                                                                                2        10/12/18          14:41:22          Desc Main                                          Page 21
                                                                           Document
                                                                    ESTATE CASH RECEIPTS AND Page  32 of 37
                                                                                             DISBURSEMENTS RECORD

                 Case No: 16-15403                                                                                                          Trustee Name: Joseph A. Baldi
              Case Name: CHICAGOLAND MEDICAL SERVICES ORGAN                                                                                   Bank Name: Texas Capital Bank
                                                                                                                                     Account Number/CD#: ******5559 Checking Account
       Taxpayer ID No: **-***3905                                                                                           Blanket bond (per case limit): 5,000,000.00
     For Period Ending: 9/25/2018                                                                                           Separate bond (if applicable): 0.00

    1                   2                            3                                             4                                           5                     6                      7
                                                                                                                         Uniform
Transaction         Check or                                                                                              Trans.                                                        Account/ CD
   Date             [Refer#]            Paid To / Received From                    Description of Transaction             Code            Deposits($)        Disbursements($)            Balance($)
                                                                         Kathryn A. Honsowetz
                                                                                                                119.10   6950-723
                                                                         (SocSec)
                                                                         Kimberly A. Ocel (SocSec)               71.40   6950-723

                                                                         Liduvina Colon (SocSec)                 25.86   6950-723

                                                                         Martha E. Youkhana (SocSec)             49.47   6950-723

07/23/2018           51029      Joseph A. Baldi                          Trustee's Compensation                          2100-000                                    14,360.83               17,515.69
                                20 N. Clark Street
                                Suite 200
                                Chicago, IL 60602

07/23/2018           51030      Joseph A. Baldi                          Trustee expenses                                2200-000                                          522.05            16,993.64
                                20 N Clark Street
                                Suite 200
                                Chicago, IL 60602

07/23/2018           51031      Kutchins, Robbins & Diamond, Ltd.                                                        3410-000                                         6,694.00           10,299.64
                                35 E Wacker Dr
                                Chicago, IL 60601

07/23/2018           51032      Kutchins, Robbins & Diamond, Ltd.                                                        3420-000                                            6.75            10,292.89
                                35 E Wacker Dr
                                Chicago, IL 60601

07/23/2018                      Internal Revenue Service                 Employer Portion of Withholding                 6950-730                                          617.76                9,675.13



                                                                                                                    Page Subtotals                   0.00            21,602.02




UST Form 101-7-TDR (10/1/2010) (Page 32)                                                                                                                                             Exhibit 9
                                    Case 16-15403              Doc 223    Filed 10/12/18 FORM Entered
                                                                                               2        10/12/18               14:41:22          Desc Main                                          Page 22
                                                                          Document
                                                                   ESTATE CASH RECEIPTS AND Page  33 of 37
                                                                                            DISBURSEMENTS RECORD

                 Case No: 16-15403                                                                                                              Trustee Name: Joseph A. Baldi
              Case Name: CHICAGOLAND MEDICAL SERVICES ORGAN                                                                                       Bank Name: Texas Capital Bank
                                                                                                                                         Account Number/CD#: ******5559 Checking Account
       Taxpayer ID No: **-***3905                                                                                               Blanket bond (per case limit): 5,000,000.00
     For Period Ending: 9/25/2018                                                                                               Separate bond (if applicable): 0.00

    1                   2                          3                                             4                                                 5                     6                      7
                                                                                                                            Uniform
Transaction         Check or                                                                                                 Trans.                                                         Account/ CD
   Date             [Refer#]            Paid To / Received From                    Description of Transaction                Code             Deposits($)        Disbursements($)            Balance($)
07/23/2018           51033      INTERNAL REVENUE SERVICE                                                                    6950-000                                           876.65                8,798.48
                                P.O. Box 7346
                                Philadelphia , PA 19101-7346

07/23/2018           51034      Illinois Department of Revenue                                                              6950-730                                           398.16                8,400.32
                                Bankruptcy Section
                                PO Box 19035
                                Springfield, IL 62794

07/23/2018           51035      United States Trustee                                                                       2950-000                                           325.00                8,075.32
                                219 S. Dearborn St.
                                Chicago, IL 60606

07/23/2018           51036      Kimberly A. Ocel                         Gross: $961.95 Fed: $211.63 SocSec: $59.64         6950-720                                           629.11                7,446.21
                                2398 Links Place                         Medicare: $13.95 State: $47.62
                                Erie, CO 80516

07/23/2018           51037      Kathryn A. Honsowetz                     Gross: $1,604.65 Fed: $353.02 SocSec: $99.49       6950-720                                          1,049.44               6,396.77
                                8319 Kilpatrick Ave.                     Medicare: $23.27 State: $79.43
                                Unit D
                                Skokie, IL 60076-5701

*07/23/2018          51038      Martha E. Youkhana                       Gross: $666.52 Fed: $146.63 SocSec: $41.32         6950-724                                           435.92                5,960.85
                                5110 W. 25th Street                      Medicare: $9.66 State: $32.99
                                Cicero, IL 60804

07/23/2018           51039      Gregory S. Allen                         Gross: $464.93 Fed: $102.28 SocSec: $28.83         6950-720                                           304.07                5,656.78
                                7348 N. Ridge Blvd                       Medicare: $6.74 State: $23.01
                                Apt 12B
                                Chicago, IL 60645-1965

                                                                                                                        Page Subtotals                   0.00                 4,018.35



UST Form 101-7-TDR (10/1/2010) (Page 33)                                                                                                                                                 Exhibit 9
                                    Case 16-15403           Doc 223      Filed 10/12/18 FORM Entered
                                                                                              2        10/12/18                14:41:22          Desc Main                                          Page 23
                                                                         Document
                                                                  ESTATE CASH RECEIPTS AND Page  34 of 37
                                                                                           DISBURSEMENTS RECORD

                 Case No: 16-15403                                                                                                              Trustee Name: Joseph A. Baldi
              Case Name: CHICAGOLAND MEDICAL SERVICES ORGAN                                                                                       Bank Name: Texas Capital Bank
                                                                                                                                         Account Number/CD#: ******5559 Checking Account
       Taxpayer ID No: **-***3905                                                                                               Blanket bond (per case limit): 5,000,000.00
     For Period Ending: 9/25/2018                                                                                               Separate bond (if applicable): 0.00

    1                   2                              3                                        4                                                  5                     6                      7
                                                                                                                             Uniform
Transaction         Check or                                                                                                  Trans.                                                        Account/ CD
   Date             [Refer#]            Paid To / Received From                   Description of Transaction                  Code            Deposits($)        Disbursements($)            Balance($)
07/23/2018           51040      Adanisse Aaron                         Gross: $1,031.64 Fed: $226.96 SocSec: $63.96          6950-720                                          674.69                4,982.09
                                675 Prairie Avenue                     Medicare: $14.96 State: $51.07
                                Glen Ellyn, IL 60137

07/23/2018           51041      Liduvina Colon                         Gross: $348.47 Fed: $76.66 SocSec: $21.61             6950-720                                          227.90                4,754.19
                                4328 S Artesian Ave                    Medicare: $5.05 State: $17.25
                                Chicago, IL 60632

07/23/2018           51042      Damon and Amanda Morse                 Gross: $2,997.16 Fed: $659.38 SocSec: $185.82         6950-720                                         1,960.14               2,794.05
                                1251 Wind Energy Pass                  Medicare: $43.46 State: $148.36
                                Batavia, IL 60510

07/23/2018                      Internal Revenue Service               Withholdings for Federal Withholding                                                                   1,776.56               1,017.49
                                 MO

                                                                       Adanisse Aaron (Fed)                    (226.96)      6950-720
                                                                       Damon and Amanda Morse
                                                                                                               (659.38)      6950-720
                                                                       (Fed)
                                                                       Gregory S. Allen (Fed)                  (102.28)      6950-720

                                                                       Kathryn A. Honsowetz (Fed)              (353.02)      6950-720

                                                                       Kimberly A. Ocel (Fed)                  (211.63)      6950-720

                                                                       Liduvina Colon (Fed)                        (76.66)   6950-720

                                                                       Martha E. Youkhana (Fed)                (146.63)      6950-720

07/23/2018           51043      Illinois Department of Revenue         Withholdings for State Withholding                                                                      399.73                 617.76
                                 IL

                                                                                                                        Page Subtotals                   0.00                 4,639.29



UST Form 101-7-TDR (10/1/2010) (Page 34)                                                                                                                                                 Exhibit 9
                                    Case 16-15403          Doc 223       Filed 10/12/18 FORM Entered
                                                                                              2        10/12/18             14:41:22          Desc Main                                        Page 24
                                                                         Document
                                                                  ESTATE CASH RECEIPTS AND Page  35 of 37
                                                                                           DISBURSEMENTS RECORD

                 Case No: 16-15403                                                                                                           Trustee Name: Joseph A. Baldi
              Case Name: CHICAGOLAND MEDICAL SERVICES ORGAN                                                                                    Bank Name: Texas Capital Bank
                                                                                                                                      Account Number/CD#: ******5559 Checking Account
       Taxpayer ID No: **-***3905                                                                                            Blanket bond (per case limit): 5,000,000.00
     For Period Ending: 9/25/2018                                                                                            Separate bond (if applicable): 0.00

    1                   2                          3                                              4                                             5                     6                    7
                                                                                                                          Uniform
Transaction         Check or                                                                                               Trans.                                                      Account/ CD
   Date             [Refer#]            Paid To / Received From                   Description of Transaction               Code            Deposits($)        Disbursements($)          Balance($)
                                                                       Adanisse Aaron (State)                   (51.07)   6950-720
                                                                       Damon and Amanda Morse
                                                                                                               (148.36)   6950-720
                                                                       (State)
                                                                       Gregory S. Allen (State)                 (23.01)   6950-720

                                                                       Kathryn A. Honsowetz (State)             (79.43)   6950-720

                                                                       Kimberly A. Ocel (State)                 (47.62)   6950-720

                                                                       Liduvina Colon (State)                   (17.25)   6950-720

                                                                       Martha E. Youkhana (State)               (32.99)   6950-720

07/23/2018                      Internal Revenue Service               Withholdings for Medicare Withholding                                                               117.09               500.67
                                 MO

                                                                       Adanisse Aaron (Medicare)                (14.96)   6950-720
                                                                       Damon and Amanda Morse
                                                                                                                (43.46)   6950-720
                                                                       (Medicare)
                                                                       Gregory S. Allen (Medicare)               (6.74)   6950-720
                                                                       Kathryn A. Honsowetz
                                                                                                                (23.27)   6950-720
                                                                       (Medicare)
                                                                       Kimberly A. Ocel (Medicare)              (13.95)   6950-720

                                                                       Liduvina Colon (Medicare)                 (5.05)   6950-720
                                                                       Martha E. Youkhana
                                                                                                                 (9.66)   6950-720
                                                                       (Medicare)

                                                                                                                     Page Subtotals                   0.00                 516.82




UST Form 101-7-TDR (10/1/2010) (Page 35)                                                                                                                                            Exhibit 9
                                    Case 16-15403          Doc 223       Filed 10/12/18 FORM Entered
                                                                                              2        10/12/18                  14:41:22          Desc Main                                          Page 25
                                                                         Document
                                                                  ESTATE CASH RECEIPTS AND Page  36 of 37
                                                                                           DISBURSEMENTS RECORD

                 Case No: 16-15403                                                                                                                Trustee Name: Joseph A. Baldi
              Case Name: CHICAGOLAND MEDICAL SERVICES ORGAN                                                                                         Bank Name: Texas Capital Bank
                                                                                                                                           Account Number/CD#: ******5559 Checking Account
       Taxpayer ID No: **-***3905                                                                                                 Blanket bond (per case limit): 5,000,000.00
     For Period Ending: 9/25/2018                                                                                                 Separate bond (if applicable): 0.00

    1                   2                          3                                               4                                                 5                     6                      7
                                                                                                                               Uniform
Transaction         Check or                                                                                                    Trans.                                                        Account/ CD
   Date             [Refer#]            Paid To / Received From                  Description of Transaction                     Code            Deposits($)        Disbursements($)            Balance($)
07/23/2018                      Internal Revenue Service               Withholdings for Social Security Withholding                                                              500.67                  0.00
                                 MO

                                                                       Adanisse Aaron (SocSec)                       (63.96)   6950-720
                                                                       Damon and Amanda Morse
                                                                                                                (185.82)       6950-720
                                                                       (SocSec)
                                                                       Gregory S. Allen (SocSec)                     (28.83)   6950-720
                                                                       Kathryn A. Honsowetz
                                                                                                                     (99.49)   6950-720
                                                                       (SocSec)
                                                                       Kimberly A. Ocel (SocSec)                     (59.64)   6950-720

                                                                       Liduvina Colon (SocSec)                       (21.61)   6950-720

                                                                       Martha E. Youkhana (SocSec)                   (41.32)   6950-720

*08/30/2018                     Martha E. Youkhana                     Stop Payment on Check 51038                             6950-724                                         (435.92)               435.92
                                5110 W. 25th Street
                                Cicero, IL 60804

09/04/2018           51044      Martha E. Youkhana                     Final Distribution - Payment on Claim No. 6             6950-720                                          435.92                  0.00
                                5110 W. 25th Street
                                Cicero, IL 60804

                                                                                                                          Page Subtotals                   0.00                  500.67




UST Form 101-7-TDR (10/1/2010) (Page 36)                                                                                                                                                   Exhibit 9
                                       Case 16-15403           Doc 223        Filed 10/12/18 FORM Entered
                                                                                                   2        10/12/18       14:41:22          Desc Main                                       Page 26
                                                                              Document
                                                                       ESTATE CASH RECEIPTS AND Page  37 of 37
                                                                                                DISBURSEMENTS RECORD

                 Case No: 16-15403                                                                                                          Trustee Name: Joseph A. Baldi
              Case Name: CHICAGOLAND MEDICAL SERVICES ORGAN                                                                                   Bank Name: Texas Capital Bank
                                                                                                                                     Account Number/CD#: ******5559 Checking Account
       Taxpayer ID No: **-***3905                                                                                           Blanket bond (per case limit): 5,000,000.00
     For Period Ending: 9/25/2018                                                                                           Separate bond (if applicable): 0.00

    1                    2                            3                                        4                                               5                      6                  7
                                                                                                                         Uniform
Transaction          Check or                                                                                             Trans.                                                     Account/ CD
   Date              [Refer#]               Paid To / Received From                Description of Transaction             Code            Deposits($)        Disbursements($)         Balance($)

                                                                                                                    Page Subtotals


                                                                                             COLUMN TOTALS                                    311,104.28             311,104.28
                                                                                                      Less:Bank Transfer/CD's                 132,415.65                   0.00
                                                                                             SUBTOTALS                                        178,688.63             311,104.28

                                                                                                    Less: Payments to Debtors                                              0.00
                                                                                             Net                                              178,688.63             311,104.28


                                                                                      TOTAL-ALL ACCOUNTS                                       NET                     NET             ACCOUNT
                    All Accounts Gross Receipts:          334,571.85                                                                         DEPOSITS             DISBURSEMENTS        BALANCE

              All Accounts Gross Disbursements:           334,571.85
                                                                                      ******7550 Checking Account                             155,883.22              23,467.57
                                All Accounts Net:               0.00
                                                                                      ******5559 Checking Account                             178,688.63             311,104.28

                                                                                      Net Totals                                              334,571.85             334,571.85               0.00




UST Form 101-7-TDR (10/1/2010) (Page 37)                                                                                                                                          Exhibit 9
